Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

MAY 27, 2011

 

AMONG

 

SM ENERGY COMPANY,

AS BORROWER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

 

 

BANK OF AMERICA, N.A.

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

 

COMERICA BANK

AND

BBVA COMPASS,

AS CO-DOCUMENTATION AGENTS,

 

AND

 

THE LENDERS PARTY HERETO

 

WITH

 

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGER AND

SOLE BOOKRUNNER

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT LEAD ARRANGER

 

$2,500,000,000 SENIOR SECURED

REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Types of Loans and Borrowings

24

Section 1.04

Terms Generally

24

Section 1.05

Accounting Terms and Determinations; GAAP

25

 

 

 

ARTICLE II THE CREDITS

25

Section 2.01

Commitments

25

Section 2.02

Loans and Borrowings

25

Section 2.03

Requests for Borrowings

26

Section 2.04

Interest Elections

27

Section 2.05

Funding of Borrowings

28

Section 2.06

Termination, Reduction and Increase of Aggregate Commitment

29

Section 2.07

Borrowing Base

31

Section 2.08

Letters of Credit

33

Section 2.09

Swingline Loans

38

Section 2.10

Cash Collateral

40

Section 2.11

Impacted Lenders

40

 

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

43

Section 3.01

Repayment of Loans

43

Section 3.02

Interest

43

Section 3.03

Alternate Rate of Interest

44

Section 3.04

Prepayments

45

Section 3.05

Fees

47

 

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

48

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

48

Section 4.02

Presumption of Payment by the Borrower

49

Section 4.03

Certain Deductions by the Administrative Agent

49

Section 4.04

Disposition of Proceeds

49

 

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

50

Section 5.01

Increased Costs

50

Section 5.02

Break Funding Payments

51

Section 5.03

Taxes

51

Section 5.04

Designation of Different Lending Office

53

Section 5.05

Illegality

53

 

i

--------------------------------------------------------------------------------


 

Section 5.06

Replacement of Lenders

53

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

54

Section 6.01

Effective Date

54

Section 6.02

Each Credit Event

56

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

57

Section 7.01

Organization; Powers

57

Section 7.02

Authority; Enforceability

57

Section 7.03

Approvals; No Conflicts

58

Section 7.04

Financial Condition; No Material Adverse Change

58

Section 7.05

Litigation

59

Section 7.06

Environmental Matters

59

Section 7.07

Compliance with the Laws and Agreements; No Defaults

60

Section 7.08

Investment Company Act

60

Section 7.09

[Intentionally Omitted]

60

Section 7.10

Taxes

60

Section 7.11

ERISA

61

Section 7.12

Disclosure; No Material Misstatements

62

Section 7.13

Insurance

62

Section 7.14

Restriction on Liens

62

Section 7.15

Subsidiaries

62

Section 7.16

Location of Business and Offices

62

Section 7.17

Properties; Titles, Etc.

63

Section 7.18

Maintenance of Properties

64

Section 7.19

Reserved

64

Section 7.20

Reserved

64

Section 7.21

Reserved

64

Section 7.22

Use of Loans and Letters of Credit

64

Section 7.23

Solvency

64

Section 7.24

Anti-Terrorism Laws

65

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

65

Section 8.01

Financial Statements; Ratings Change; Other Information

66

Section 8.02

Notices of Material Events

68

Section 8.03

Existence; Conduct of Business

68

Section 8.04

Payment of Obligations

68

Section 8.05

Performance of Obligations under Loan Documents

68

Section 8.06

Operation and Maintenance of Properties

69

Section 8.07

Insurance

69

Section 8.08

Books and Records; Inspection Rights

70

Section 8.09

Compliance with Laws

70

Section 8.10

Environmental Matters

70

Section 8.11

Further Assurances

71

Section 8.12

Reserve Reports

71

Section 8.13

Title Information

72

 

ii

--------------------------------------------------------------------------------


 

Section 8.14

Additional Collateral; Additional Guarantors

73

Section 8.15

ERISA Compliance

74

 

 

 

ARTICLE IX NEGATIVE COVENANTS

75

Section 9.01

Financial Covenants

75

Section 9.02

Debt

75

Section 9.03

Liens

76

Section 9.04

Dividends, Distributions, Redemptions and Restricted Payments

77

Section 9.05

Investments, Loans and Advances

78

Section 9.06

Designation of Material Subsidiaries

79

Section 9.07

Nature of Business; International Operations

79

Section 9.08

Proceeds of Notes

79

Section 9.09

ERISA Compliance

80

Section 9.10

Sale or Discount of Receivables

81

Section 9.11

Mergers, Etc

81

Section 9.12

Sale of Properties

81

Section 9.13

Environmental Matters

82

Section 9.14

Transactions with Affiliates

82

Section 9.15

Subsidiaries

82

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

82

Section 9.17

Reserved

82

Section 9.18

Swap Agreements

83

Section 9.19

Reserved

83

Section 9.20

Release of Liens

83

Section 9.21

Designation and Conversion of Restricted and Unrestricted Subsidiaries

83

Section 9.22

Unrestricted Subsidiaries

84

 

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

84

Section 10.01

Events of Default

84

Section 10.02

Remedies

87

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

87

Section 11.01

Appointment; Powers

87

Section 11.02

Duties and Obligations of Administrative Agent

88

Section 11.03

Action by Administrative Agent

88

Section 11.04

Reliance by Administrative Agent

89

Section 11.05

Subagents

89

Section 11.06

Resignation or Removal of Administrative Agent

90

Section 11.07

Administrative Agent as Lenders

90

Section 11.08

No Reliance

91

Section 11.09

Authority of Administrative Agent to Release Collateral and Liens

91

Section 11.10

Co-Syndication Agents and Co-Documentation Agents

91

Section 11.11

Administrative Agent May File Proofs of Claim

91

 

 

 

ARTICLE XII MISCELLANEOUS

92

 

iii

--------------------------------------------------------------------------------


 

Section 12.01

Notices

92

Section 12.02

Waivers; Amendments

93

Section 12.03

Expenses, Indemnity; Damage Waiver

94

Section 12.04

Successors and Assigns

97

Section 12.05

Survival; Revival; Reinstatement

100

Section 12.06

Counterparts; Integration; Effectiveness

101

Section 12.07

Severability

101

Section 12.08

Right of Setoff

101

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

102

Section 12.10

Headings

103

Section 12.11

Confidentiality

103

Section 12.12

Interest Rate Limitation

104

Section 12.13

EXCULPATION PROVISIONS

105

Section 12.14

Existing Credit Agreement

106

Section 12.15

Collateral Matters; Swap Agreements

107

Section 12.16

No Third Party Beneficiaries

107

Section 12.17

USA Patriot Act Notice

107

 

Annex I

List of Commitments

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Compliance Certificate

 

Exhibit C

Security Instruments

 

Exhibit D

Form of Assignment and Assumption

 

Exhibit E

Form of Commitment Increase Certificate

 

Exhibit F

Form of Additional Lender Certificate

 

Exhibit G

Reaffirmation Agreement

 

 

 

 

Schedule 7.05

Litigation

 

Schedule 7.15

Subsidiaries and Partnerships; Non-Material Subsidiaries

 

Schedule 9.05(a)

Investments

 

Schedule 9.05(h)

Existing Investments (Non-Oil and Gas)

 

 

iv

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 27, 2011, is
by and among SM ENERGY COMPANY, a corporation duly formed and existing under the
laws of the State of Delaware (the “Borrower”); each of the Lenders from time to
time party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION (in its individual
capacity, “Wells Fargo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, by operation of law or
as otherwise provided herein, the “Administrative Agent”); Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as Co-Syndication Agents; and Comerica Bank and
BBVA Compass, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

RECITALS

 

(A)                              The Borrower, the Administrative Agent, the
lenders from time to time party thereto and the other agents and parties
referred to therein entered into that certain Credit Agreement dated as of
January 27, 2003, (the “Original Credit Agreement”), which was amended and
restated by that certain Amended and Restated Credit Agreement dated as of
April 7, 2005, among the Borrower, the Administrative Agent, the lenders party
thereto and the other agents and parties referred to therein, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
March 19, 2007, (the “First Amendment”, and such Amended and Restated Credit
Agreement, as amended by the First Amendment, the “Amended and Restated Credit
Agreement”).

 

(B)                                The Amended and Restated Credit Agreement was
amended and restated by that certain Second Amended and Restated Credit
Agreement dated as of April 10, 2008, among the Borrower, the Administrative
Agent, the lenders party thereto and the other agents and parties referred to
therein (the “Second Amended and Restated Credit Agreement”).

 

(C)                                The Second Amended and Restated Credit
Agreement was amended and restated by that certain Third Amended and Restated
Credit Agreement dated as of April 14, 2009, among the Borrower, the
Administrative Agent, the lenders party thereto and the other agents and parties
referred to therein (the “Existing Credit Agreement”).

 

(D)                               The Borrower, the Administrative Agent, the
Lenders (as defined below) and the other agents and parties hereto desire to
amend and restate the Existing Credit Agreement, such restatement to supplement
and replace the Existing Credit Agreement without affecting the requirements
thereof with respect to periods occurring, or measured by dates, prior to the
effective date of such amendment and restatement.

 

(E)                                 In consideration of the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows, in
doing so amending and restating in its entirety the Existing Credit Agreement
effective as of the Effective Date without affecting the requirements of the
Existing Credit Agreement existing, or measured by dates or periods, prior to
the Effective Date, as more fully set forth herein.

 

--------------------------------------------------------------------------------


 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                                Terms Defined Above.  As used in
this Fourth Amended and Restated Credit Agreement, each term defined above has
the meaning indicated above.

 

Section 1.02                                Certain Defined Terms.  As used in
this Fourth Amended and Restated Credit Agreement, the following terms have the
meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” at any time means the aggregate amount of the Commitments
of all the Lenders, as reduced, increased or terminated from time to time
pursuant to the terms hereof; provided that the Aggregate Commitment shall not
at any time exceed the Maximum Credit Amount; and provided further that, the
initial Aggregate Commitment hereunder is $1,000,000,000 for the period from and
including the Effective Date to but excluding the date such amount is reduced,
increased or terminated pursuant to the terms hereof.

 

“Aggregate Revolving Credit Exposures” at any time means the aggregate amount of
the Revolving Credit Exposures of all of the Lenders.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (iii) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such

 

2

--------------------------------------------------------------------------------


 

day is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate reported by Bloomberg L.P. in its index of rates (or
on any successor or substitute page) at approximately 11:00 a.m. London time on
such day (or the immediately preceding Business Day if such day is not a day on
which banks are open for dealings in dollar deposits in the London interbank
market).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Terrorism Laws” has the meaning assigned such term in Section 7.24.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization
Percentage

 

<25%

 

>25% <50%

 

>50% <75%

 

>75% <90%

 

>90%

 

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

2.500

%

ABR Loans or Swingline Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

1.500

%

Commitment Fee Rate

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then until such time as the Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment as such percentage
is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.02(j), Section 9.12 or Section 9.20.

 

“Borrowing Base Increase Lenders” means, at any time while no Loans or LC
Exposure is outstanding, Lenders having more than ninety-five percent (95%) of
the Aggregate Commitments (disregarding any Impacted Lender’s Commitment); and
at any time while any Loans or LC Exposure is outstanding, Lenders holding more
than ninety-five percent (95%) of the outstanding aggregate principal amount of
the Loans or participation interests in Letters of Credit (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c) and
disregarding the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit of any Impacted Lender).

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Aggregate Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina; Denver, Colorado; or
Houston, Texas are authorized or required by law to remain closed; and if such
day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which dealings in dollar deposits are carried out
in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Disbursements, cash or deposit account balances
or, if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Casualty Event” means any uninsured loss, uninsured casualty or other uninsured
damage to, or any nationalization, taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of any Loan Party having a
fair market value in excess of $15,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
administration, interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b)), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted or issued.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be such Lender’s Applicable Percentage of the Aggregate Commitment.  The
amount of each Lender’s initial Commitment is set forth opposite such Lender’s
name on Annex I under the caption “Commitment.”

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income (or
loss) of any Person in which the Borrower or any Consolidated Restricted
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Restricted Subsidiaries in accordance with GAAP) or of any
Unrestricted Subsidiary, except to the extent of the amount of dividends,
interest payments or distributions actually paid in cash during such period by
such other Person or such Unrestricted Subsidiary to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) any non-cash gains or losses during such period;
(d) any gains or losses attributable to writeups or writedowns of assets,
including impairments of oil and gas properties; (e) mark-to-market adjustments
related to the utilization of derivative instruments; (f) changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan; (g) any gain or loss realized upon the sale or other
disposition of any Property (including pursuant to any sale/leaseback
transaction) which is not sold or otherwise disposed of in the ordinary course
of business and any gain or loss realized upon the sale or other disposition of
any Equity Interests of any Person; (h) any extraordinary or nonrecurring gains
or losses, together with any related provision for taxes on such gains or losses
and all related fees and expenses; (i) the cumulative effect of a change in
accounting principles; (j) income or loss attributable to discontinued
operations (including, without limitation, operations disposed of during such
period whether or not such operations were classified as discontinued);  and
(k) all deferred financing costs written off, and premiums paid, in connection
with any early extinguishment of Indebtedness.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Borrower (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the Borrower in accordance with GAAP.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit; (c) all obligations of such Person to pay the deferred
purchase price of Property or services (excluding accounts payable incurred in
the ordinary course of business which are not greater than one hundred twenty
(120) days past the date of invoice or which are being contested in good faith
by appropriate action, if required, and for which adequate reserves have been
maintained in accordance with GAAP; (d) all obligations under Capital Leases;
(e) all obligations under Synthetic Leases; (f) all Debt (as defined in the
other clauses of this definition) of others secured by a Lien on any Property of
such Person, whether or not such Debt is assumed by such Person (the amount of
such indebtedness being deemed to be the lesser of the liquidation value of such
Property or the principal amount of such Debt); (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others for the purpose of assuring a creditor
against loss of a Debt; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than in the ordinary course of business; (j) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (k) Disqualified Capital Stock; and (l) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided, however, the contingent obligations of Borrower or any
Subsidiary of Borrower pursuant to any purchase and sale agreement, stock
purchase agreement, merger agreement or similar agreement shall not constitute
“Debt” within this definition so long as none of same contains an obligation to
pay money over time.  It is hereby understood and

 

7

--------------------------------------------------------------------------------


 

agreed that in calculating the amount of Debt in respect of borrowed money, the
effect of FASB ASC 815-10 shall be disregarded.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, taxes, depreciation,
depletion, amortization, exploration, non-cash abandonment, noncash impairment
charges and other noncash charges, minus all noncash income added to
Consolidated Net Income.  Noncash charges include mark-to-market adjustments
related to the utilization of derivative instruments and changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as

 

8

--------------------------------------------------------------------------------


 

amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.  For purposes of this
definition, Section 7.06 and Section 8.10, the term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event any of OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of the Borrower or
any Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests, joint
venture interest or interests in comparable entities, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC or (e) any other event or condition
which might constitute grounds under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

9

--------------------------------------------------------------------------------


 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens that arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory, customary or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (g) Liens on existing and future
cash, U.S. government securities, and letters of credit securing or supporting
Swap Agreements permitted pursuant to Section 9.18; (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases (including Synthetic
Leases) entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease; provided, further that Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of

 

10

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders is to be hereby implied or expressed by
the permitted existence of such Excepted Liens.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either the (a) pledge of all of the Equity Interests of such Subsidiary as
collateral or (b) guaranteeing by such Subsidiary of the Indebtedness, would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
(i) any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 5.03(a) or Section 5.03(c), (ii) any
United States withholding tax imposed under FATCA, or (iii) any withholding tax
that is attributable to such Foreign Lender’s failure to comply with
Section 5.03(e).

 

“Executive Order” has the meaning assigned such term in Section 7.24.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Restricted Subsidiaries referred to in
Section 7.04(a).

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Borrower or one or more Domestic Subsidiaries.

 

11

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is an Impacted Lender, (a) with
respect to the Issuing Bank, such Impacted Lender’s LC Exposure other than LC
Disbursements as to which such Impacted Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Impacted
Lender’s Applicable Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Impacted Lender’s
participation obligation has been reallocated to other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over any
Loan Party, any of their Properties, any Agent, the Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means each Subsidiary that is both a Restricted Subsidiary and a
Material Subsidiary other than any Excluded Foreign Subsidiary.  As of the
Effective Date, there are no Guarantors.

 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit D-2 to the Amended and Restated Credit
Agreement, as the same may be amended, modified or supplemented from time to
time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

12

--------------------------------------------------------------------------------


 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Lender” means, subject to Section 2.11(b) (a) any Lender (i) which has
defaulted in its obligation to fund Loans hereunder within three Business Days
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
(ii) which has failed to fund any portion of its participations in LC
Disbursements or participations in Swingline Loans required to be funded by it
hereunder within three Business Days of the date required to be funded by it
hereunder, (iii) which has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (iv) which has notified the Administrative Agent, or has stated
publicly, that such Lender will not comply with any of its funding obligations
under this Agreement (unless such notice or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such notice or public statement) cannot be
satisfied), (v) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be an
Impacted Lender pursuant to this clause (v) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (vi) has, or has a
direct or indirect parent company that has, (A) become the subject of a
proceeding under any Debtor Relief Law, or (B) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be an Impacted Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor: (a) to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document; (b) to any Lender or any Affiliate of a Lender under
any present or future Swap

 

13

--------------------------------------------------------------------------------


 

Agreements entered into between the Borrower or any Guarantor and any Lender or
any Affiliate of a Lender, including, without limitation, the Swap Agreements
entered into with a Lender or an Affiliate of a Lender, and (c) all renewals,
extensions and/or rearrangements of any of the above; provided that (i) when any
Lender or any Affiliate of a Lender under any present or future Swap Agreement
assigns or otherwise transfers any interest held by it under such Swap Agreement
to any other Person pursuant to the terms of such agreement, the obligations
thereunder shall constitute Indebtedness only if such assignee or transferee is
also then a Lender or an Affiliate of a Lender and (ii) if a Lender or any
Affiliate of a Lender under any present or future Swap Agreement ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, obligations owing to
such Lender or any Affiliate of a Lender under such Swap Agreement shall
continue to be included as Indebtedness, but only to the extent such obligations
arise from transactions under such Swap Agreement entered into at or before the
time such counterparty to such Swap Agreement was a Lender hereunder or an
Affiliate of a Lender hereunder, without giving effect to any extensions,
increases or modifications thereof which are made after such counterparty to
such Swap Agreement ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 2011, relating to the Borrower and the Transactions.

 

“Initial Reserve Report” means (a) the report of the Borrower, which includes
reserve estimates as prepared by Ryder Scott Company, L.P. and Netherland,
Sewell Associates, Inc., dated as of December 31, 2010, with respect to the
value of the Oil and Gas Properties of the Borrower and its Material
Subsidiaries as of December 31, 2008, and (b) the report of the Vice President,
Engineering and Evaluation of the Borrower dated as of December 31, 2010, with
respect to the value of the Oil and Gas Properties of the Borrower and its
Material Subsidiaries as of December 31, 2010.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than any
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan (other than any Swingline Loan), the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) as to any Swingline Loan, the day such Swingline Loan is paid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect or, with the consent of each Lender, nine
or twelve months thereafter; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next

 

14

--------------------------------------------------------------------------------


 

preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business) or (c) the entering into of any guarantee (excluding performance
guarantees) of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Investment Grade Rating” means an issuer or family rating of the Borrower of at
least Baa3 from Moody’s or BBB- from S&P, each with stable or positive outlook,
unless one of the two ratings is two or more categories lower than the other and
the category that is one above the lower rating is not BBB-/Baa3 or better.

 

“Investment Grade Rating Date” means the date on which the Borrower achieves an
Investment Grade Rating.

 

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(j).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

15

--------------------------------------------------------------------------------


 

“LC Commitment” at any time means $50,000,000.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto pursuant to
Section 2.06(c).  Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and the outstanding letters of credit issued under the Original Credit
Agreement, the Amended and Restated Credit Agreement or the Existing Credit
Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate reported by Bloomberg L.P. in its index of rates (or on any
successor or substitute page providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall not include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its

 

16

--------------------------------------------------------------------------------


 

Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary of the
Borrower that is both a Restricted Subsidiary and a Material Subsidiary.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Commitments (disregarding any Impacted Lender’s Commitment); and at any time
while any Loans or LC Exposure is outstanding, Lenders holding more than fifty
percent (50%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c) and disregarding
the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit of any Impacted Lender).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means a Subsidiary of Borrower that owns a Substantial
Portion of the Property of Borrower and its Subsidiaries.

 

“Maturity Date” means May 27, 2016.

 

“Maximum Credit Amount” means at any time an amount equal to the lesser of
(a) the then effective Borrowing Base and (b) $2,500,000,000.

 

17

--------------------------------------------------------------------------------


 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Material
Subsidiary which is subject to the Liens existing and to exist under the terms
of the Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Non-Impacted Lender” means, at any time, each Lender that is not an Impacted
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” has the meaning assigned such term in Section 7.24.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps,

 

18

--------------------------------------------------------------------------------


 

pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.  As used herein, “proved Oil and Gas Properties” means
Oil and Gas Properties to which, as of the time in question, proved reserves of
oil and gas have been attributed in the then most recent Reserve Report.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt does not contain any covenants which are more onerous to any
Loan Party than those imposed by the Refinanced Debt and (d) such new Debt (and
any guarantees thereof) is subordinated in right of payment to the Indebtedness
(or, if applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt and is otherwise subordinated on terms substantially reasonably
satisfactory to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Pledge - Borrower” means that certain Amended and Restated Pledge and Security
Agreement dated as of April 7, 2005, between the Borrower and the Administrative
Agent, pledging to the Administrative Agent as security for the Indebtedness
(i) all equity interests held by the Borrower in any Guarantors and (ii) any
equity interests of an Excluded Foreign Subsidiary required to be pledged
pursuant to Section 8.14(b), as the same may be amended, modified or
supplemented from time to time.

 

19

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. 
Such rate is set by Wells Fargo as a general reference rate of interest, taking
into account such factors as Wells Fargo may deem appropriate; it being
understood that many of Wells Fargo’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Wells Fargo may make various
commercial or other loans at rates of interest having no relationship to such
rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Reaffirmation Agreements” means that certain Reaffirmation Agreement dated as
of April 10, 2008, by the Borrower in favor of the Administrative Agent, in
substantially the form of Exhibit G to the Amended and Restated Credit Agreement
and that certain Reaffirmation Agreement dated as of even date herewith, by the
Borrower in favor of the Administrative Agent, in substantially the form of
Exhibit G hereto, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Material Indebtedness; provided, however, the term Redemption shall not
include early termination of a Swap Agreement due to an ISDA “Termination Event”
to the extent the amount due at termination does not exceed $25,000,000. 
“Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

20

--------------------------------------------------------------------------------


 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and the Material Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its Swingline Loans at such time.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means any Guaranty Agreement, any Pledge — Borrower, the
Reaffirmation Agreements and all assignments, mortgages, deeds of trust,
amendments and supplements to mortgages and deeds of trust, and all other
agreements, instruments or certificates described or referred to in Exhibit C,
and any and all other agreements, instruments or certificates now or hereafter
executed and delivered by the Borrower or any other Person (other than Swap
Agreements with the Lenders or any Affiliate of a Lender or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under

 

21

--------------------------------------------------------------------------------


 

the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

 

“Senior Convertible Notes” means those certain senior convertible notes issued
and sold by the Borrower in accordance with and pursuant to the terms and
provisions of the Senior Convertible Notes indenture, in the aggregate principal
amount of $287,500,000, due on or about April 1, 2027.  For purposes of this
Agreement, the Senior Convertible Notes shall not be deemed a Swap Agreement
subject to the prohibitions of Section 9.18.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Special Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Special Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to a Special Redetermination becomes effective as
provided in Section 2.07(d).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner.  Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that

 

22

--------------------------------------------------------------------------------


 

month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

 

“Supermajority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Commitments (disregarding any Impacted Lender’s Commitment);
and at any time while any Loans or LC Exposure is outstanding, Lenders holding
at least sixty-six and two-thirds percent (66-2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c) and disregarding the outstanding aggregate principal amount of
the Loans or participation interests in Letters of Credit of any Impacted
Lender).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.09.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees, or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, as of any date of determination, all Debt of the Borrower
and its Consolidated Restricted Subsidiaries (including any Debt proposed to be
incurred on such date and excluding all Debt to be paid on such date with the
proceeds thereof); provided that Debt identified in clause (b) in the definition
thereof shall be excluded.

 

23

--------------------------------------------------------------------------------


 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Loan Party, the execution, delivery and performance by
such Loan Party of each Loan Document to which it is a party, the guaranteeing
of the Indebtedness and the other obligations under the Guaranty Agreement by
such Loan Party and such Loan Party’s grant of the security interests and
provision of collateral thereunder, and the grant of Liens by such Loan Party on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

 

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower which the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.21 and all subsidiaries of such
Person.  As of the date of this Agreement, there are no Unrestricted
Subsidiaries.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries.

 

Section 1.03                                Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof and (e) all references herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 1.05                                Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II
The Credits

 

Section 2.01                                Commitments.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Loans to the
Borrower during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the Aggregate Revolving Credit Exposures exceeding
the lesser of (i) the Borrowing Base then in effect or (ii) the Aggregate
Commitments then in effect.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.

 

Section 2.02                                Loans and Borrowings.

 

(a)                                  Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(f). 
Borrowings of more than one Type may be outstanding at the

 

25

--------------------------------------------------------------------------------


 

same time; provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings outstanding.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

(d)                                 Notes.  The Loans made by each Lender shall
(if requested by such Lender) be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, (ii) any Lender that becomes a party hereto pursuant to an Assignment
and Assumption, as of the effective date of the assignment and assumption, or
(iii) any Lender that becomes a party hereto in connection with an increase in
the Aggregate Commitment pursuant to Section 2.06(c), as of the effective date
of such increase, payable to such Lender in a principal amount equal to its
Commitment as in effect on such date, and otherwise duly completed.  In the
event that any Lender’s Commitment increases or decreases for any reason
(whether pursuant to Section 2.06, Section 12.04(b) or otherwise), if requested
by such Lender, the Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed.  The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note.  Failure to make any such
notation shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans.

 

Section 2.03                                Requests for Borrowings  To request
a Borrowing, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., Charlotte, North Carolina time, three Business Days before the date
of the proposed Borrowing, or (b) in the case of a ABR Borrowing, including an
ABR Borrowing to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.08(f), not later than 1:00 p.m., Charlotte, North Carolina time, on
the date of the proposed Borrowing, which date shall be a Business Day in the
United States.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day in the United States;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

26

--------------------------------------------------------------------------------


 

(v)                                 the amount of the then effective Borrowing
Base, the current Aggregate Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma Aggregate Revolving Credit Exposures
(giving effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the Aggregate Revolving Credit Exposures to exceed the
Aggregate Commitments then in effect.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                                Interest Elections.

 

(a)                                  Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section, as it refers to
Types of Loans, shall not apply to Swingline Loans, which may not be converted
or continued.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

27

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

(d)                                 If any such Interest Election Request
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(e)                                  Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(f)                                    Effect of Failure to Deliver Timely
Interest Election Request and Events of Default and Borrowing Base Deficiencies
on Interest Election.  If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing or if the Aggregate
Revolving Credit Exposures exceed the Borrowing Base then in effect:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.05                                Funding of Borrowings.

 

(a)                                  Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m. Charlotte, North Carolina
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.09.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in Charlotte, North Carolina and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received written notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share

 

28

--------------------------------------------------------------------------------


 

available on such date in accordance with Section 2.05(a) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans; provided, however, such demands shall be
made first upon the applicable Lender and then upon the Borrower.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06                                Termination, Reduction and Increase
of Aggregate Commitment.

 

(a)                                  Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Maximum Credit Amount or the Borrowing Base is
terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Commitment.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Commitment; provided that (A) each
reduction of the Aggregate Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the
Aggregate Revolving Credit Exposures would exceed the Aggregate Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Commitment under Section 2.06(b)(i) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable.  Any termination or reduction of the Aggregate Commitment shall be
permanent and may not be reinstated except pursuant to Section 2.06(c).  Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

 

(c)                                  Optional Increase in Aggregate Commitment.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may increase the Aggregate Commitment then in
effect by increasing the Commitment of a Lender or by causing a Person
acceptable to the Administrative Agent that at such time is not a Lender to
become a Lender (an “Additional Lender”).

 

29

--------------------------------------------------------------------------------


 

(ii)                                  Any increase in the Aggregate Commitment
shall be subject to the following additional conditions:

 

(A)                              such increase shall not be less than
$10,000,000 unless the Administrative Agent otherwise consents;

 

(B)                                no Default shall have occurred and be
continuing at the effective date of such increase;

 

(C)                                if any Eurodollar Borrowings are outstanding
on the effective date of such increase, the Borrower shall make any payments
required pursuant to Section 5.02 in connection with such increase;

 

(D)                               each Lender shall have had the option to
increase its Commitment by its Applicable Percentage of the amount of such
increase; provided that, no Lender’s Commitment may be increased without the
consent of such Lender;

 

(E)                                 if the Borrower elects to increase the
Aggregate Commitment by increasing the Commitment of a Lender, the Borrower and
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit E (a “Commitment Increase Certificate”),
and further, in the event a new Note is required to reflect the increased
Commitment of such Lender, then in that case, the Borrower shall deliver a new
Note (after presentation of same to Borrower by the Administrative Agent)
payable to such Lender in a principal amount equal to its Commitment after
giving effect to such increase, and otherwise duly completed, together with a
processing and recordation fee of $3,500 payable by the Borrower to the
Administrative Agent and the reimbursement by the Borrower of the reasonable
legal fees of counsel to the Administrative Agent; and

 

(F)                                 If the Borrower elects to increase the
Aggregate Commitment by causing an Additional Lender to become a party to this
Agreement, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit F (an “Additional Lender Certificate”), together with an Administrative
Questionnaire and a processing and recordation fee of $3,500 payable by such
Additional Lender and the reimbursement by the Borrower of the reasonable legal
fees of counsel to the Administrative Agent, and the Borrower shall deliver a
Note (after presentation of same to Borrower by the Administrative Agent)
payable to such Additional Lender in a principal amount equal to its Commitment,
and otherwise duly completed.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
the Commitment Increase Certificate or the Additional Lender Certificate (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings):  (A) the amount of the
Aggregate Commitment shall be increased as set forth therein, and (B) in the
case of an Additional Lender Certificate, any Additional Lender party thereto
shall be a party to this Agreement and the other Loan Documents and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents.  In addition, the Lender or the Additional Lender, as applicable,
shall purchase a pro rata portion of the Aggregate Revolving Credit

 

30

--------------------------------------------------------------------------------


 

Exposures of each of the other Lenders (and such Lenders hereby agree to sell
and to take all such further action to effectuate such sale) such that each
Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the Aggregate Revolving Credit Exposures after giving
effect to the increase in the Aggregate Commitment.

 

(iv)                              Upon its receipt of a duly completed
Commitment Increase Certificate or an Additional Lender Certificate, executed by
the Borrower and the Lender or the Borrower and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.06(c)(ii), the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, and the written consent of the
Administrative Agent to such increase required by Section 2.06(c)(i), the
Administrative Agent shall accept such Commitment Increase Certificate or
Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).  No increase in the Aggregate Commitment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).

 

(v)                                 After giving effect to an increase in the
Aggregate Commitment, the Aggregate Commitment shall not exceed the Maximum
Credit Amount.

 

Section 2.07                                Borrowing Base.

 

(a)                                  Initial Borrowing Base.  For the period
from and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be $1,300,000,000.  Notwithstanding
the foregoing, the Borrowing Base shall be subject to further adjustments from
time to time pursuant to this Section 2.07 and Section 8.13(c), Section 9.02(j),
Section 9.12, 9.18 and Section 9.20.

 

(b)                                 Scheduled, Interim and Special
Redeterminations.  Subject to Section 2.07(d), the Borrowing Base shall be
redetermined (a “Scheduled Redetermination”) no later than April 1 and October 1
of each year, commencing October 1, 2011.  In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Majority Lenders, by notifying the Borrower thereof, elect
to cause the Borrowing Base to be redetermined once between each Scheduled
Redetermination (an “Interim Redetermination”) in accordance with this
Section 2.07.  In addition to the Scheduled Redetermination and the Interim
Redetermination, the Administrative Agent, acting alone or at the direction of
the Majority Lenders, shall be permitted to make a redetermination (a “Special
Redetermination”) of the Borrowing Base on March 15, 2012.

 

(c)                                  Scheduled, Interim and Special
Redetermination Procedure.

 

(i)                                     Each Scheduled Redetermination, each
Interim Redetermination and the Special Redetermination shall be effectuated as
follows:  Upon receipt by the Administrative Agent of (A) the Reserve Report and
the certificate required to be delivered by the Borrower to the Administrative
Agent, in the case of a Scheduled Redetermination and the Special
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation,

 

31

--------------------------------------------------------------------------------


 

the information provided pursuant to Section 8.12(c), as may, from time to time,
be reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt) as the Administrative Agent deems appropriate and
consistent with its normal oil and gas lending criteria as it exists at the
particular time.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                              in the case of a Scheduled Redetermination
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on or before March 15th and September 15th of
such year following the date of delivery or (2) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)                                in the case of an Interim Redetermination and
the Special Redetermination, promptly, and in any event, within fifteen (15)
days after the Administrative Agent has received the required Engineering
Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by the Borrowing Base Increase Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Supermajority Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, the Borrowing Base Increase Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Supermajority Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, the Borrowing
Base Increase Lenders or the Supermajority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid,

 

32

--------------------------------------------------------------------------------


 

then for purposes of this Section 2.07, the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable (aa) to the
Supermajority Lenders, if such amount would decrease the Borrowing Base then in
effect, or (bb) to the Borrowing Base Increase Lenders, if such amount would
increase the Borrowing Base then in effect, which amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).

 

(iv)                              If any Lender refuses to approve a Proposed
Borrowing Base pursuant to Section 2.07(c)(iii), the Borrower shall have the
right to cause the Commitment of such dissenting Lender to be replaced pursuant
to Section 5.06.

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Increase Lenders or the Supermajority Lenders, as
applicable, pursuant to Section 2.07(c)(iii), the Administrative Agent shall
notify the Borrower and the Lenders of the amount of the redetermined Borrowing
Base (the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base, effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders:

 

(A)                              in the case of a Scheduled Redetermination,
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then no later than April 1 or October 1, as
applicable, following such notice, or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

 

(B)                                in the case of an Interim Redetermination and
a Special Redetermination, on the Business Day next succeeding delivery of such
notice.

 

(C)                                Such amount shall then become the Borrowing
Base until the next Scheduled Redetermination Date, the next Interim
Redetermination Date, the Special Redetermination Date or the next adjustment to
the Borrowing Base under Section 8.13(c), Section 9.02(j) or Section 9.12,
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination, Interim Redetermination or Special Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

 

Section 2.08                                Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any of other Loan Party, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if the Aggregate Revolving Exposures exceed the
Borrowing Base then in effect at such time or the Aggregate Revolving Exposures
would exceed the Borrowing Base then in effect as a result thereof.  In the
event of any inconsistency between the terms and conditions of

 

33

--------------------------------------------------------------------------------


 

this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(d));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base, the current Aggregate Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma Aggregate
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the Aggregate Revolving
Credit Exposures shall not exceed the Aggregate Commitments.  Notwithstanding
the foregoing, the Issuing Bank shall not at any time be obligated to issue,
amend, renew or extend any Letter of Credit if any Lender is at such time an
Impacted Lender hereunder, unless (x) the Borrower cash collateralizes such
Impacted Lender’s portion of the total LC Exposure (calculated after giving
effect to the issuance, amendment, renewal or extension of such Letter of
Credit) in accordance with the procedures set forth in Section 2.08(k) or
(y) the Issuing Bank has entered into arrangements satisfactory to the Issuing
Bank in its sole discretion with the Borrower or such Impacted Lender to
eliminate the Issuing Bank’s risk with respect to such Impacted Lender’s portion
of the total LC Exposure.

 

(c)                                  If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(f), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(e) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(f)                                    Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Charlotte, North
Carolina time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 12:00 noon,
Charlotte, North Carolina time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon Charlotte, North Carolina time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 12:00 noon,
Charlotte, North Carolina time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to Borrowing set forth herein, request in accordance with
Section 2.03 (or Section 2.09 in the case of a Swingline Loan) that such payment
be financed with a ABR Borrowing or a Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan.  If the Borrower makes such a request (and if the Borrower fails to make
such a request and has not made the relevant reimbursement, it shall be deemed
to have made such a request), the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(f), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(f) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.

 

(g)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.08(f) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(g), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

36

--------------------------------------------------------------------------------


 

(i)                                     Interim Interest.  If the Issuing Bank
shall make any LC Disbursement, then, until the Borrower shall have reimbursed
the Issuing Bank for such LC Disbursement (either with its own funds or a
Borrowing under Section 2.08(f)), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(i) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(f) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(j)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(k)                                  Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrower receives notice from
the Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(k), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), (iii) the Borrower
elects to cash collateralize the LC Exposure of any Impacted Lender pursuant to
Section 2.08(b) or (iv) any Letter of Credit is outstanding at the time any
Lender is an Impacted Lender and the Borrower receives written request from the
Issuing Bank demanding the deposit of cash collateral pursuant to this
Section 2.08(k), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), and
in the case of an Impacted Lender, an amount in cash equal to such Impacted
Lender’s portion of the total LC Exposure at such time as calculated pursuant to
clause (x) of Section 2.08(b) (less any amounts already on deposit in such
account representing cash collateral for any portion of such Impacted Lender’s
portion of the total LC Exposure), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in
Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and

 

37

--------------------------------------------------------------------------------


 

Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor.  The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(k) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the written request and instruction
of the Borrower but at the option and sole discretion of the Administrative
Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral pursuant to paragraphs (i), (iii) or
(iv) above, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after (x) in the case of cash collateral provided pursuant to
paragraph (i) above, all Events of Default have been cured or waived and (y) in
the case of cash collateral provided pursuant to paragraphs (iii) or (iv) above,
the applicable Impacted Lender is no longer an Impacted Lender.  The Borrower
may at any time request confirmation from the Administrative Agent that an
Impacted Lender is no longer an Impacted Lender, and the Administrative Agent
shall promptly confirm such request or provide written confirmation to the
Borrower that such Lender remains an Impacted Lender and the basis for such
determination.

 

Section 2.09                                Swingline Loans.

 

(a)                                  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Aggregate Revolving Credit Exposures exceeding the lesser of (i) the
Borrowing Base then in effect or (ii) the Aggregate Commitments then in effect. 
Within the foregoing limits and subject

 

38

--------------------------------------------------------------------------------


 

to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone not later
than 2:00 p.m., Charlotte, North Carolina time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or transmitted by
electronic communication to the Swingline Lender of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the date of such
Borrowing, which shall be a Business Day in the United States, and aggregate
amount of the requested Borrowing.  The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(f), by
remittance to the Issuing Bank) by 4:00 p.m., Charlotte, North Carolina time, on
the date such Borrowing is requested.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Charlotte, North
Carolina time, on any Business Day require the Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding. 
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be

 

39

--------------------------------------------------------------------------------


 

refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

 

Section 2.10                                Cash Collateral.  At any time that
there shall exist an Impacted Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Impacted Lender (determined after
giving effect to Section 2.11(a)(iv) and any Cash Collateral provided by such
Impacted Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                  Grant of Security Interest.  The Borrower,
and to the extent provided by any Impacted Lender, such Impacted Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Impacted Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than the
Liens permitted under Section 9.03), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Impacted Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.10 or Section 2.11  in respect of Letters of Credit shall be applied
to the satisfaction of the Impacted Lender’s obligation to fund participations
in respect of Letters of Credit (including, as to Cash Collateral provided by an
Impacted Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.10 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Impacted Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.11 the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

Section 2.11                                Impacted Lenders.

 

(a)                                  Impacted Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes an Impacted Lender, then, until such time as such Lender is no
longer an Impacted Lender, to the extent permitted by applicable law:

 

40

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  Such Impacted
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Borrowing Base Increase Lenders, Majority Lenders and Supermajority Lenders.

 

(ii)                                  Impacted Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Impacted Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X or otherwise) or received by the Administrative
Agent from an Impacted Lender pursuant to Section 12.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Impacted Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Impacted Lender to the Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Impacted Lender in accordance with Section 2.10;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Impacted Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Impacted Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Impacted Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.10; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against such Impacted Lender as a result of such Impacted
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Impacted Lender as a result of such Impacted Lender’s breach of its
obligations under this Agreement; and eighth, to such Impacted Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Impacted Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Impacted Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Disbursements owed to,
such Impacted Lender until such time as all Loans and LC Exposures and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.11(a)(iv).  Any payments,
prepayments or other amounts paid or payable to an Impacted Lender that are
applied (or held) to pay amounts owed by an Impacted Lender or to post Cash
Collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by such Impacted Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                              No Impacted Lender shall be entitled to receive
any commitment fee pursuant to Section 3.05(a) for any period during which that
Lender is an

 

41

--------------------------------------------------------------------------------


 

Impacted Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Impacted Lender).

 

(B)                                No Impacted Lender shall be entitled to
receive Letter of Credit Fees under Section 3.05(b)(i) for any period during
which that Lender is an Impacted Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Impacted Lender).

 

(C)                                With respect to any commitment fee or Letter
of Credit fee not required to be paid to any Impacted Lender pursuant to clause
(a)(iii)(A) or (a)(iii)(B) above, the Borrower shall (x) pay to each
Non-Impacted Lender that portion of any such fee otherwise payable to such
Impacted Lender with respect to such Impacted Lender’s LC Exposure or
participation in Swingline Loans that has been reallocated to such Non-Impacted
Lender pursuant to clause (a)(iv) below, (y) pay to the Issuing Bank and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Impacted Lender to the extent allocable to the Issuing Bank’s or the
Swingline Lender’s Fronting Exposure to such Impacted Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Impacted Lender’s LC Exposure and
participation in Swingline Loans shall be reallocated among the Non-Impacted
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Impacted Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Impacted Lender to exceed such Non-Impacted Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against an Impacted Lender arising from that Lender having
become an Impacted Lender, including any claim of a Non-Impacted Lender as a
result of such Non-Impacted Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.10.

 

(b)                                 Impacted Lender Cure.  If the Borrower, the
Administrative Agent, the Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer an Impacted Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the

 

42

--------------------------------------------------------------------------------


 

Lenders in accordance with the Commitments hereunder (without giving effect to
Section 2.11(a)(iv), whereupon such Lender will cease to be an Impacted Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was
an Impacted Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Impacted
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been an Impacted Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is an Impacted Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that the
participations therein will be fully allocated among non-Impacted Lenders in a
manner consistent with clause (a)(iv) above and the Impacted Lender shall not
participate therein and (ii) the Issuing Bank shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that the
LC Exposure related to any existing Letters of Credit as well as the new,
extended, renewed or increased Letter of Credit has been or will be fully
allocated among the non-Impacted Lenders in a manner consistent with clause
(a)(iv) above and such Impacted Lender shall not participate therein except to
the extent such Impacted Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.10.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                                Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the (a) Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date and (b) Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of (i) the Termination Date and (ii) seven
(7) Business Days after such Swingline Loan is made; provided that on each date
that a Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

Section 3.02                                Interest.

 

(a)                                  ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest on the unpaid principal amount of such Loans at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest on the unpaid principal amount of such
Loans at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

(c)                                  Swingline Loans.  Each Swingline Loan shall
bear interest on the unpaid principal amount of such Swingline Loan at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(d)                                 Post-Default Rate.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Loan Document is not paid when due, whether at stated maturity,

 

43

--------------------------------------------------------------------------------


 

upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to two percent (2%) plus
the rate applicable to ABR Loans as provided in Section 3.02(a), but in no event
to exceed the Highest Lawful Rate.

 

(e)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) accrued interest on any
Swingline Loan shall be payable on the earlier of (a) the Termination Date and
(b) seven (7) Business Days after such Swingline Loan is made, (ii) interest
accrued pursuant to Section 3.02(d) shall be payable on demand, (iii) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iv) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(f)                                    Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

44

--------------------------------------------------------------------------------


 

Section 3.04                                Prepayments.

 

(a)                                  Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m. Charlotte, North Carolina time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m. Charlotte, North
Carolina time, on the date of prepayment, which date shall be a Business Day in
the United States.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Commitment pursuant to
Section 2.06(b), the Aggregate Revolving Credit Exposures exceed the Aggregate
Commitments, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, or, if the Borrower does not have an
Investment Grade Rating, add to the Mortgaged Property, Oil and Gas Properties,
having value, as determined by the Administrative Agent and the Majority
Lenders, equal to or greater than such excess, or, if the Borrower does not have
an Investment Grade Rating, a combination thereof and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(k).  The Borrower will be
obligated to make such prepayment, provide such collateral and/or deposit of
cash collateral within ninety (90) days following such termination or reduction
of the Aggregate Commitment; provided that all payments required to be made
pursuant to this Section 3.04(c)(i) must be made on or prior to the Termination
Date.

 

(ii)                                  Upon any redetermination of or adjustment
to the amount of the Borrowing Base in accordance with Section 2.07 or
Section 8.13(c), if the Aggregate Revolving Credit Exposures exceed the
redetermined or adjusted Borrowing Base, then the Borrower shall either
(A)(1) prepay the Borrowings in an aggregate principal amount equal to such
excess, or,  if the Borrower does not have an Investment Grade Rating, add to
the Mortgaged Property, Oil and Gas Properties, having value, as determined by
the Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or, if the Borrower does not have an Investment Grade Rating, a
combination thereof and (2) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(k) or (B) prepay, subject to the payment
of any funding indemnification amounts required

 

45

--------------------------------------------------------------------------------


 

by Section 5.02 but without premium or penalty, the principal amount of such
excess in not more than six (6) equal monthly installments plus accrued interest
thereon with the first such monthly payment being due within thirty (30) days
following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d) or the date the adjustment occurs.  The Borrower shall be
obligated to make any prepayment pursuant to Section 3.04(c)(ii)(A)(1) and/or
provide any collateral pursuant to Section 3.04(c)(ii)(A)(1) and/or deposit cash
collateral pursuant to Section 3.04(c)(ii)(A)(2) within ninety (90) days
following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d) or the date the adjustment occurs.  The Borrower shall be
obligated to make all payments required to be made pursuant to
Section 3.04(c)(ii)(B) on or prior to the Termination Date.  Notwithstanding any
of the foregoing, all payments, additions of mortgages on Oil and Gas Properties
and cash collateral deposits required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date.

 

(iii)                               Upon any adjustments to the Borrowing Base
pursuant to Section 9.12 or Section 9.20, if the Aggregate Revolving Credit
Exposures exceed the Borrowing Base as adjusted, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such excess,
or, if the Borrower does not have an Investment Grade Rating, add to the
Mortgaged Property, Oil and Gas Properties, having value, as determined by the
Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or, if the Borrower does not have an Investment Grade Rating, a
combination thereof and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(k).  The Borrower shall be obligated to
make such prepayment, provide such collateral and/or deposit of cash collateral
within ninety (90) days following such adjustment to the Borrowing Base (or, if
sooner, on the date the Borrower receives cash proceeds as a result of a
disposition pursuant to Section 9.12); provided that all payments required to be
made pursuant to this Section 3.04(c)(iii)  must be made on or prior to the
Termination Date.

 

(iv)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied ratably to the Loans included in the
prepaid Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

46

--------------------------------------------------------------------------------


 

Section 3.05           Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the daily unused amount of the Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the Termination Date.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof.  All commitment fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  If a Lender is an
Impacted Lender, commitment fees shall cease to accrue pursuant to this
Section 3.05(a) on the entire Commitment of such Lender until such Lender is no
longer an Impacted Lender.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $300 during any quarter, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand.  Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

47

--------------------------------------------------------------------------------


 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.

 

Section 4.01           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 2:00 p.m. Charlotte, North
Carolina time, on the date when due, in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall
not be refundable under any circumstances.  Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 2.09, Section 5.01, Section 5.02, Section 5.03
and Section 12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender (other than, in the case of Swingline Loans, the Swingline Lender),
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the

 

48

--------------------------------------------------------------------------------


 

Borrower to a particular Lender pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02           Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03           Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(e), Section 2.08(f) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 4.04           Disposition of Proceeds.  The Security Instruments
contain an assignment by the Borrower and/or the Material Subsidiaries unto and
in favor of the Administrative Agent for the benefit of the Lenders of all of
the Borrower’s or each Material Subsidiary’s interest in and to production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Material Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Material Subsidiaries.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01           Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Loan
Parties shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than one hundred eighty (180) days prior to the date that such Lender or
such Issuing Bank,

 

50

--------------------------------------------------------------------------------


 

as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 5.02           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative

 

51

--------------------------------------------------------------------------------


 

Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f)            FATCA Documentation.    If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           Tax Refunds.  If the Administrative Agent or a Lender determines,
in its reasonable discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 5.03,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay

 

52

--------------------------------------------------------------------------------


 

the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This Section 5.03
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

Section 5.04           Designation of Different Lending Office.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 5.05           Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.  Subject to
Section 5.06, no Commitment of any Lender shall be increased or otherwise
affected solely as a result of the operation of this Section 5.05 and, except as
otherwise expressly provided in this Section 5.05, performance by the Borrower
of its obligations hereunder and the other Loan Documents shall not be excused
or otherwise modified solely as a result of the operation of this Section 5.05.

 

Section 5.06           Replacement of Lenders

 

(a)           If any Lender requests compensation under Section 5.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
or if any Lender has Affected Loans pursuant to Section 5.05, or if any Lender
becomes an Impacted Lender, or if any Lender refuses to approve a Proposed
Borrowing Base pursuant to Section 2.07(c)(iii) and as a result, the Borrower
elects to replace such dissenting Lender pursuant to Section 2.07(c)(iv), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative

 

53

--------------------------------------------------------------------------------


 

Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, without
limitation, to the extent invoiced, reimbursement or payment of all of the
Administrative Agent’s out-of-pocket expenses including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, required to be reimbursed or paid by the Borrower hereunder.

 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each of the Borrower and each Guarantor
setting forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) articles or
certificate of incorporation and bylaws of the Borrower and such Guarantor.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

 

54

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit B, duly and
properly executed by a Responsible Officer and dated as of the Effective Date
certifying compliance (including compliance with Section 8.12) with the Existing
Credit Agreement as of such date.

 

(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

(f)            The Administrative Agent shall have received duly executed Notes
payable to each requesting Lender in a principal amount equal to such requesting
Lender’s Commitment dated as of the date hereof.

 

(g)           The Administrative Agent shall have received from each party
thereto duly executed and completed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments, including
the Reaffirmation Agreements and the other Security Instruments described on
Exhibit C.  In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

 

(i)            be reasonably satisfied that the Security Instruments create
first priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 75% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report sufficient in the reasonable
opinion of the Administrative Agent to justify a Borrowing Base of
$1,300,000,000 on the Effective Date hereof; and

 

(ii)           have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors.

 

(h)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Thompson & Knight LLP, special counsel to the Borrower and
the Guarantors, covering such matters relating to the Borrower, the Guarantors,
this Agreement, the other Loan Documents and the transactions contemplated
hereby and thereby as the Administrative Agent shall reasonably request, and
such other legal opinions, including opinions of local counsel, certificates,
notes, documents and other instruments as the Administrative Agent may request.

 

(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.13.

 

(j)            The Administrative Agent shall have received title opinions, in
form and substance satisfactory to the Administrative Agent, or other evidence
of title, in form and substance satisfactory to the Administrative Agent,
setting forth the status of title to at least 85% of the Borrowing Base value of
the Mortgaged Properties evaluated in the Initial Reserve Report and the
Administrative Agent shall be reasonably satisfied with the status of title
reflected therein.

 

55

--------------------------------------------------------------------------------


 

(k)           The proceeds of the initial Loans shall be used to renew,
rearrange, modify and extend the outstanding amounts under the Existing Credit
Agreement and all “Commitments” (as defined in the Existing Credit Agreement)
thereunder shall have been terminated.

 

(l)            The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Material Subsidiaries.

 

(m)          The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

 

(n)           The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).

 

(o)           The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Material Subsidiaries in Delaware and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.

 

(p)           The Administrative Agent shall have received a letter from
Corporation Service Company evidencing the appointment of Corporation Service
Company as authorized agent for service of process on the Borrower under each
Loan Document to which it is a party,

 

(q)           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., Charlotte, North Carolina
time, on May 27, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 6.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

56

--------------------------------------------------------------------------------


 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Material Adverse Effect shall have occurred.

 

(c)           The representations and warranties of the Loan Parties set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

 

(d)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Section 6.02(a)
through (e).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01           Organization; Powers.  Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02           Authority; Enforceability.  The Transactions are within
the each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.  Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable in accordance with its terms, subject to applicable

 

57

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03           Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person, nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by such Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents).

 

Section 7.04           Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2010, reported on by
Deloitte & Touche, independent public accountants.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such date and for such period in accordance with GAAP.

 

(b)           Since December 31, 2010, (i) there has been no material adverse
change in the business, assets, operations, prospects or condition, financial or
otherwise, of the Loan Parties, taken as a whole and (ii) the business of each
Loan Party has been conducted only in the ordinary course consistent with past
business practices.

 

(c)           No Loan Party has on the date hereof (i) any material Debt
(including Disqualified Capital Stock), except as referred to or reflected or
provided for in the Financial Statements, or (ii) any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, incurred outside the ordinary course of such Loan
Party’s business.

 

58

--------------------------------------------------------------------------------


 

Section 7.05           Litigation.

 

(a)           Except as set forth on Schedule 7.05, there are no material
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Loan Party (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

 

(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06           Environmental Matters.  Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not be reasonably expected
to have a Material Adverse Effect):

 

(a)           no Property of any Loan Party nor the operations conducted thereon
violate any order or requirement of any court or Governmental Authority or any
Environmental Laws.

 

(b)           no Property of any Loan Party nor the operations currently
conducted thereon or, to the knowledge of the Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

 

(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of each Loan Party, including past or
present treatment, storage, disposal or release of a hazardous substance, oil
and gas waste or solid waste into the environment, have been duly obtained or
filed, and each Loan Party is in compliance with the terms and conditions of all
such notices, permits, licenses and similar authorizations.

 

(d)           to the knowledge of the Borrower, all hazardous substances, solid
waste and oil and gas waste, if any, generated at any and all Property of any
Loan Party have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, in
transporting, treating or disposing of the same all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been

 

59

--------------------------------------------------------------------------------


 

disposed of or otherwise released and there has been no threatened release of
any oil, hazardous substances, solid waste or oil and gas waste on or to any
Property of any Loan Party except in compliance with Environmental Laws and so
as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

 

(f)            to the extent applicable, all Property of each Loan Party
currently satisfies all design, operation, and equipment requirements imposed by
the OPA, and the Borrower does not have any reason to believe that such
Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

 

(g)           no Loan Party has any known contingent liability or Remedial Work
in connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

 

Section 7.07           Compliance with the Laws and Agreements; No Defaults.

 

(a)           Each Loan Party is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           No Loan Party is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require such Loan
Party to Redeem or make any offer to do any of the foregoing under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which such Loan Party or any of its Properties
is bound.

 

(c)           No Default has occurred and is continuing.

 

Section 7.08           Investment Company Act.  No Loan Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 

Section 7.09           [Intentionally Omitted].

 

Section 7.10           Taxes.  Each Loan Party has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  The charges, accruals and
reserves on the books of the Loan Parties in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate. 
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

 

60

--------------------------------------------------------------------------------


 

Section 7.11           ERISA.

 

(a)           The Loan Parties and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

 

(b)           Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

 

(c)           No act, omission or transaction has occurred which could result in
imposition on any Loan Party or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

 

(d)           No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974.  No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by any Loan Party or any ERISA Affiliate has been or is expected
by the any Loan Party or any ERISA Affiliate to be incurred with respect to any
Plan.  No ERISA Event with respect to any Plan has occurred.

 

(e)           Full payment when due has been made of all amounts which any Loan
Party or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
and no accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.

 

(f)            The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the
Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

 

(g)           Neither any Loan Party nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by any Loan Party or any ERISA Affiliate in its sole discretion at
any time without any material liability.

 

(h)           Neither any Loan Party nor any ERISA Affiliate sponsors, maintains
or contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.

 

(i)            Neither any Loan Party nor any ERISA Affiliate is required to
provide security under section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.

 

61

--------------------------------------------------------------------------------


 

Section 7.12           Disclosure; No Material Misstatements.  The Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any of the Loan Parties is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, prospect information,
geological and geophysical data and engineering projections, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.  To the knowledge of the
Borrower, there is no fact peculiar to any Loan Party which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of any Loan Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby.  There are no material statements or
conclusions known to the Borrower in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Loan Parties do
not warrant that such opinions, estimates and projections will ultimately prove
to have been accurate.

 

Section 7.13           Insurance.  Each Loan Party has (a) all insurance
policies sufficient for the compliance by it with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of such Loan Party.

 

Section 7.14           Restriction on Liens.  No Loan Party is a party to any
material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.15           Subsidiaries.  Except as set forth on Schedule 7.15 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.15, the Borrower
has no Subsidiaries.  As of the Effective Date, there are no Material
Subsidiaries.

 

Section 7.16           Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its

 

62

--------------------------------------------------------------------------------


 

jurisdiction of organization is SM Energy Company; and the organizational
identification number of the Borrower in its jurisdiction of organization is
44728.  The Borrower’s principal place of business and chief executive office
are located at the address specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(m) and Section 12.01(c)).  Each other
Loan Party’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.15 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.17           Properties; Titles, Etc.  Except for matters which could
not reasonably be expected to have a Material Adverse Effect:

 

(a)           Each Loan Party has good and defensible title to the proved Oil
and Gas Properties evaluated in the most recently delivered Reserve Report and
good title to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03.  After giving full effect to the
Excepted Liens, the Loan Party specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate such Loan Party to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in such Loan Party’s net revenue interest
in such Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Loan Parties are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which would affect in any material respect the
conduct of the business of the Loan Parties, taken as a whole.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Loan Parties including all easements and rights of way, include all rights
and Properties necessary to permit the Loan Parties to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

 

(d)           All of the Properties of the Loan Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

 

(e)           Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Loan Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Loan Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and

 

63

--------------------------------------------------------------------------------


 

production of Hydrocarbons, with such exceptions as could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.18           Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no proved Oil and Gas Property is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the
proved Oil and Gas Properties (or Properties unitized therewith) is deviated
from the vertical more than the maximum permitted by Government Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the proved Oil and Gas Properties (or in the case of
wells located on Properties unitized therewith, such unitized Properties).  All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Loan
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing that are operated by any of the Loan Parties, in a manner consistent
with such Loan Party’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.18 could not reasonably be expect to
have a Material Adverse Effect).

 

Section 7.19           Reserved.

 

Section 7.20           Reserved.

 

Section 7.21           Reserved.

 

Section 7.22           Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used (a) to provide working capital for
exploration, development and production operations, (b) to finance the
acquisition of Oil & Gas Properties, (c) to renew, rearrange, modify and extend
the Debt under the Existing Credit Agreement, (d) for general corporate
purposes, (e) to repay Swingline Loans and (f) to purchase or otherwise make
payments in respect of the Senior Convertible Notes subject to the limitations
on such purchases and payments provided herein.  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

 

Section 7.23           Solvency.  After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Loan

 

64

--------------------------------------------------------------------------------


 

Parties, taken as a whole, will exceed the aggregate Debt of the Loan Parties on
a consolidated basis, as the Debt becomes absolute and matures, (b) each Loan
Party will not have incurred or intended to incur, and will not believe that it
will incur, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by each Loan Party and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
Loan Party will not have (and will have no reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.

 

Section 7.24           Anti-Terrorism Laws.

 

(a)           No Loan Party is, and to the knowledge of each Loan Party, none of
its Affiliates, officers or directors is in violation of any Governmental
Requirement relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, and the Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., in each case, as amended from time to time.

 

(b)           No Loan Party is, and to the knowledge of each Loan Party, no
Affiliate, officer, director, broker or other agent of such Loan Party acting or
benefiting in any capacity in connection with the Loans is any of the following:

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a Person that is named as a “specially designated national and
blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated

 

65

--------------------------------------------------------------------------------


 

and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

Section 8.01           Financial Statements; Ratings Change; Other Information. 
The Borrower will furnish to the Administrative Agent for electronic or other
distribution to each Lender:

 

(a)           Annual Financial Statements.  Within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, all certified by one of its Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

 

(b)           Quarterly Financial Statements.  Within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

(d)           Reserved.

 

(e)           Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

66

--------------------------------------------------------------------------------


 

(f)            Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other material report or letter submitted to any Loan Party by
independent accountants in connection with any annual, interim or special audit
made by them of the books of such Loan Party, and a copy of any response by such
Loan Party, or the Board of Directors of such Loan Party, to such letter or
report.

 

(g)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by any Loan Party with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; provided, however, that the Borrower
shall be deemed to have furnished the information required by this Section
8.01(g) if it shall have timely made the same available on “EDGAR” on the
worldwide web.

 

(h)           Notices Under Material Instruments.  Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

(i)            Lists of Purchasers.  Promptly following the written request from
the Administrative Agent thereof, a list of all Persons purchasing Hydrocarbons
from any Loan Party.

 

(j)            Notice of Sales of Oil and Gas Properties.  In the event any Loan
Party intends to sell, transfer, assign or otherwise dispose of any Oil or Gas
Properties or any Equity Interests in any Subsidiary in accordance with Section
9.12 for consideration in excess of $25,000,000, prior written notice of such
disposition, the price thereof and the anticipated date of closing.

 

(k)           Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

 

(l)            Issuance of Permitted Refinancing Debt.  In the event the
Borrower intends to refinance any Debt with the proceeds of Permitted
Refinancing Debt, prior written notice of such intended offering therefor, the
amount thereof and the anticipated date of closing to Agent and the Borrower
will furnish to Agent a copy of the preliminary offering memorandum (if any) and
the final offering memorandum (if any).

 

(m)          Information Regarding Loan Parties.  Prompt written notice (and in
any event within thirty (30) days upon becoming aware thereof) of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of any Loan Party’s chief executive office or
principal place of business, (iii) in the Loan Party’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in the Loan Party’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Loan Party’s federal taxpayer identification number.

 

67

--------------------------------------------------------------------------------


 

(n)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Section 8.02           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03           Existence; Conduct of Business.  Each Loan Party will do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its proved Oil and Gas Properties are located or the ownership of its
Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

 

Section 8.04           Payment of Obligations.  Each Loan Party will pay its
obligations, including Tax liabilities of such Loan Party before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of such Loan Party having a fair market value,
individually or in the aggregate, in excess of $8,000,000.

 

Section 8.05           Performance of Obligations under Loan Documents.  The
Borrower will pay the Notes according to the reading, tenor and effect thereof,
and each Loan Party will do and

 

68

--------------------------------------------------------------------------------


 

perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

 

Section 8.06           Operation and Maintenance of Properties.  Except for
matters that could not reasonably be expected to result in a Material Adverse
Effect, each Loan Party, at its own expense, will:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including applicable pro
ration requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect.

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material proved Oil and Gas
Properties and other material Properties, including all equipment, machinery and
facilities.

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its proved Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

 

(f)            to the extent such Loan Party is not the operator of any
Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

Section 8.07           Insurance.  Each Loan Party will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

69

--------------------------------------------------------------------------------


 

Section 8.08           Books and Records; Inspection Rights.  Each Loan Party
will keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities.  Each Loan Party will permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested.

 

Section 8.09           Compliance with Laws.  Each Loan Party will comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.10           Environmental Matters.

 

(a)           Each Loan Party shall at its sole expense: (i) comply, and shall
cause its Properties and operations to comply, with all applicable Environmental
Laws, the breach of which could be reasonably expected to have a Material
Adverse Effect; (ii) not dispose of or otherwise release any oil, oil and gas
waste, hazardous substance, or solid waste on, under, about or from any of such
Loan Party’s Properties or any other Property to the extent caused such Loan
Party’s operations except in compliance with applicable Environmental Laws, the
disposal or release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of such Loan Party’s Properties, which failure to obtain or
file could reasonably be expected to have a Material Adverse Effect; (iv)
promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from such Loan Party’s Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; and (v) establish and implement such procedures as may be necessary to
continuously determine and assure that such Loan Party’s obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

(b)           The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against any Loan Party or such Loan Party’s Properties of
which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $17,500,000, not fully covered by insurance,
subject to normal deductibles.

 

70

--------------------------------------------------------------------------------


 

(c)           In connection with any future acquisitions of Oil and Gas
Properties or other Properties, each Loan Party will provide environmental
audits and tests in accordance with American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders, except in
circumstances in which such Loan Party is acquiring an additional interest in an
Oil and Gas Property or other Property.

 

Section 8.11           Further Assurances.

 

(a)           Each Loan Party will promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of such
Loan Party in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

 

(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
any Loan Party where permitted by law.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Administrative Agent will promptly send
the Borrower any financing or continuation statements it files without the
signature of any Loan Party and the Administrative Agent will promptly send the
Borrower the filing or recordation information with respect thereto.

 

Section 8.12           Reserve Reports.

 

(a)           On or before February 28th (or February 29th, as applicable) and
August 31st of each year, commencing August 31, 2011, the Borrower shall furnish
to the Administrative Agent and the Lenders a Reserve Report.  The Reserve
Report as of December 31 of each year shall have the majority of PV-10 value
prepared or audited by one or more Approved Petroleum Engineers, and the Reserve
Report as of June 30 of each year shall be prepared by or under the supervision
of the Vice President, Engineering and Evaluation of the Borrower who shall
certify such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding December 31
Reserve Report.

 

(b)           In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the Vice President, Engineering and Evaluation of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.  For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section

 

71

--------------------------------------------------------------------------------


 

2.07(b), the Borrower shall provide such Reserve Report with an “as of” date as
required by the Administrative Agent as soon as possible, but in any event no
later than thirty (30) days following the receipt of such request.

 

(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that to his knowledge after reasonable inquiry,
in all material respects: (i) the information contained in the Reserve Report
and any other information delivered in connection therewith is based on
information that was prepared in good faith based upon assumptions believed to
be reasonable at the time, Material Subsidiaries own good and defensible title
to the proved Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(ii) none of their proved Oil and Gas Properties have been sold since the date
of the last Borrowing Base determination except as set forth on an exhibit to
the certificate, which certificate shall list all of its proved Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent and (iii) attached thereto is a schedule of the proved Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the Borrowing Base that the value of such
Mortgaged Properties represent.

 

Section 8.13           Title Information.

 

(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the proved Oil and Gas Properties evaluated by such
Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the Borrowing Base value of the of the Mortgaged
Properties evaluated by such Reserve Report.

 

(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (f) and (g) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 85% of the Borrowing Base value of the of the Mortgaged Properties
evaluated by such Reserve Report.

 

(c)           If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 60-day period or
the Borrower does not comply with the requirements to provide acceptable title
information covering at least 85% of the Borrowing Base value of the Mortgaged
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the

 

72

--------------------------------------------------------------------------------


 

Majority Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Majority Lenders are not reasonably satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 75% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Majority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information at least 85% of the
Borrowing Base value of the of the Mortgaged Properties evaluated by such
Reserve Report.  This new Borrowing Base shall become effective immediately
after receipt of such notice.

 

Section 8.14           Additional Collateral; Additional Guarantors.

 

(a)           In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(iii)) to ascertain whether the
Mortgaged Properties represent at least 75% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 75% of such total value, then the Borrower shall, and shall
cause each of its Material Subsidiaries (other than an Excluded Foreign
Subsidiary) to, grant to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (subject only to Excepted Liens of
the type described in clauses (a) to (d) of the definition thereof, but subject
to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
75% of such total value.  All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Material Subsidiary
places a Lien on its Oil and Gas Properties and such Material Subsidiary is (a)
a Restricted Subsidiary that is not an Excluded Foreign Subsidiary and (b) not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).

 

(b)           In the event that any Restricted Subsidiary becomes a Material
Subsidiary after the Closing Date, the Borrower shall promptly cause such
Restricted Subsidiary (other than any Excluded Foreign Subsidiary) to guarantee
the Indebtedness pursuant to the Guaranty Agreement.  In connection with any
such guaranty, the Borrower shall, or shall cause such Restricted Subsidiary
(other than any Excluded Foreign Subsidiary) to, (A) execute and deliver a
supplement to the Guaranty Agreement executed by such Restricted Subsidiary, (B)
execute and deliver a Pledge — Borrower, pledging all of the Equity Interests of
such Restricted Subsidiary (including, without limitation, delivery of original
stock certificates evidencing the Equity Interests of such Restricted
Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and (C)
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent.  In
addition, in the event that any

 

73

--------------------------------------------------------------------------------


 

Excluded Foreign Subsidiary that is a First Tier Foreign Subsidiary becomes a
Material Subsidiary after the Closing Date, Borrower shall deliver a Pledge —
Borrower, pledging 65% of such Excluded Foreign Subsidiary’s outstanding voting
Equity Interests and 100% of such Excluded Foreign Subsidiary’s outstanding
non-voting Equity Interests to the extent such pledge will not result in adverse
tax consequences to the Borrower.  Notwithstanding the foregoing, if any
Subsidiary (other than any Excluded Foreign Subsidiary) guarantees any Debt, the
Borrower shall promptly cause such Subsidiary to guarantee the Indebtedness
pursuant to the Guaranty Agreement.  In connection with any such guaranty, the
Borrower shall, or shall cause such Subsidiary to, execute and deliver (x) a
supplement to the Guaranty Agreement and (y) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.

 

(c)           The Security Instruments shall remain in effect at all times
unless otherwise released pursuant to the terms of this Agreement; provided,
however, that on the Investment Grade Rating Date, if no Default or Event of
Default has occurred and is continuing, then (i) Section 8.14(a) shall have no
further force or effect and (ii) upon written request of the Borrower to the
Administrative Agent, the Administrative Agent shall use reasonable efforts to
promptly release all of the Mortgaged Properties from the Liens of the Security
Instruments; provided, further, that if, after such release of any or all of the
Mortgaged Properties under the Security Instruments, the Borrower ceases to have
an Investment Grade Rating, then (1) Section 8.14(a) shall be automatically
reinstated and (2) the Borrower will, and will cause each other applicable
Subsidiary to, re-execute and re-deliver to the Administrative Agent any and all
Security Instruments that are required to be delivered pursuant to the terms and
provisions of this Agreement.

 

Section 8.15           ERISA Compliance.  Each Loan Party and any ERISA
Affiliate will promptly furnish to the Administrative Agent (i) promptly after
the filing thereof with the United States Secretary of Labor, the Internal
Revenue Service or the PBGC, copies of each annual and other report with respect
to each Plan or any trust created thereunder, (ii) immediately upon becoming
aware of the occurrence of any ERISA Event or of any “prohibited transaction,”
as described in section 406 of ERISA or in section 4975 of the Code, in
connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer, such Loan Party or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action such Loan Party or the ERISA Affiliate is taking or proposes to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(iii) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan. 
With respect to each Plan (other than a Multiemployer Plan), each Loan Party
will (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the contribution and funding requirements of section 412 of the Code
(determined without regard to subsections (d), (e), (f) and (k) thereof) and of
section 302 of ERISA (determined without regard to sections 303, 304 and 306 of
ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to sections 4006 and 4007 of ERISA.

 

74

--------------------------------------------------------------------------------


 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01           Financial Covenants.

 

(a)           Ratio of Total Debt to EBITDAX.  The Borrower will not, at any
time, permit its ratio of Total Debt as of such time to EBITDAX for the four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.  For purposes of calculating the ratio of Total
Debt to EBITDAX for any four fiscal quarter period, acquisitions of Oil and Gas
Properties during any such four fiscal quarter period may, at the Borrower’s
option, be included on a pro forma basis, as if such acquisitions had occurred
at the beginning of the four fiscal quarter period.  Unless an Event of Default
has occurred and is continuing, for purposes of determining the ratio of Total
Debt to EBITDAX as of any date of determination, the calculation of Total Debt
shall be made by subtracting therefrom an aggregate amount of cash on deposit in
any cash collateral account as of such date as a result of the existence of any
Impacted Lender.

 

(b)           Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) consolidated current assets (including
the unused amount of the Aggregate Commitment, but excluding non-cash assets
under ASC 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under ASC 815 and the current portion of the Aggregate Commitment)
to be less than 1.0 to 1.0.  Unless an Event of Default has occurred and is
continuing, for purposes of determining the ratio of consolidated current assets
to consolidated current liabilities the calculation of consolidated current
liabilities shall be made by subtracting therefrom the aggregate cash on deposit
in any cash collateral account as of such date as a result of the existence of
any Impacted Lender.

 

Section 9.02           Debt.  No Loan Party will incur, create, assume or suffer
to exist any Debt, except:

 

(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

 

(b)           Debt of the Loan Parties in respect of the $350,000,000 of 6.625%
Senior Notes due 2019 and other Debt of the Loan Parties existing on the date
hereof that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect of any of the foregoing.

 

(c)           Debt incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Leases and any
Debt assumed in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Debt that do not increase the

 

75

--------------------------------------------------------------------------------


 

outstanding principal amount thereof; provided that (i) in the case of any
acquisition, construction or improvement of any fixed or capital asset, such
Debt (other than Capital Leases) is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Debt permitted by this clause (d) shall
not exceed $75,000,000 at any time outstanding.

 

(d)           Debt associated with surety bonds or other surety obligations to
secure performance of obligations owing in the ordinary course of its business.

 

(e)           intercompany Debt between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by Section
9.05(g); provided that such Debt is not held, assigned, transferred, negotiated
or pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or any Restricted Subsidiary shall be subordinated to the Indebtedness
on terms set forth in the Guaranty Agreement.

 

(f)            endorsements of negotiable instruments for collection in the
ordinary course of business.

 

(g)           non-recourse Debt secured by Property other than Oil and Gas
Properties evaluated by the Lenders for purposes of establishing the Borrowing
Base not to exceed $40,000,000 in the aggregate at any one time outstanding.

 

(h)           other Debt not to exceed $25,000,000 in the aggregate at any one
time outstanding.

 

(i)            Debt of the Borrower evidenced by the Senior Convertible Notes,
together with any and all refinancings thereof, so long as all of same are
either unsecured or expressly subordinated to this Agreement and all of same are
scheduled to mature after the Maturity Date under this Agreement.

 

(j)            unsecured senior Debt or subordinated Debt of the Borrower
maturing (giving effect to mandatory prepayments) no earlier than at least six
months after the Maturity Date under this Agreement; provided that effective
immediately upon the issuance of any such unsecured senior Debt or subordinated
Debt, other than Permitted Refinancing Debt, the Borrowing Base shall be reduced
by an amount equal to twenty-five percent (25%) of the aggregate principal
amount of such Debt.

 

Section 9.03           Liens.  No Loan Party will create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:

 

(a)           Liens securing the payment of any Indebtedness.

 

(b)           Excepted Liens.

 

(c)           Liens securing Capital Leases and other Debt permitted by Section
9.02(c) but only on the Property thereunder.

 

76

--------------------------------------------------------------------------------


 

(d)           Any Lien existing on Property of a Person immediately prior to its
being consolidated with or merged into a Loan Party or its becoming a Restricted
Subsidiary, or any Lien existing on any Property acquired by a Loan Party at the
time such Property is so acquired, provided that (i) no such Lien shall have
been created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Restricted Subsidiary or such acquisition of Property, and
(ii) each such Lien shall extend solely to the item or items of Property so
acquired and any other Property which is an improvement or accession to such
acquired Property.

 

(e)           Liens on Property not included in the then most recent Reserve
Report and not otherwise permitted by the foregoing clauses of this Section
9.03; provided that the principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $25,000,000 in the aggregate for all Loan
Parties.

 

(f)            Liens securing any Permitted Refinancing Debt provided that any
such Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.

 

(g)           Liens on Property securing non-recourse Debt permitted by Section
9.02(g).

 

Section 9.04           Dividends, Distributions, Redemptions and Restricted
Payments.  No Loan Party will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except (a)
the Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock (other than Disqualified
Capital Stock), (b) so long as no Event of Default shall have occurred which is
continuing, the Borrower may declare and pay annual cash dividends not to exceed
$50,000,000 on an annual basis, (c) the Loan Parties (other than the Borrower)
may declare and pay dividends ratably with respect to their Equity Interests,
(d) the Borrower may make Restricted Payments pursuant to and in accordance with
restricted stock plans, stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries and (e) the Borrower may make
interest payments and principal payments on any and all issued and sold Senior
Convertible Notes and deliver cash, stock, or any combination thereof upon
payment, settlement upon conversion (whether a general or a net share
settlement), or redemption of any and all issued and sold Senior Convertible
Notes so long as (i) all such cash payments, settlements upon conversions, and
redemptions are in accordance with the terms of the Senior Convertible Notes
indenture, (ii) no Default shall exist or be occasioned by such payments,
settlements upon conversions, or redemptions, and (iii) with respect to any such
cash redemptions of such Senior Convertible Notes on the put date occurring on
April 1, 2012, after giving effect to such cash redemptions (x) the availability
under this Agreement shall be no less than $75,000,000 and (y) both before and
after giving effect to such cash redemptions, the Borrower’s ratio of Total Debt
to EBITDAX for the four fiscal quarters ending on the last day of the fiscal
quarter immediately preceding the date of determination for which financial
statements are available is not greater than 3.75 to 1.0.  The calculation of
Total Debt to EBITDAX under Section 9.04(e) shall be made in accordance with the
provisions of Section 9.01(a).  No Loan Party will make any payment or
prepayment on, or redemption or acquisition for value of, any outstanding

 

77

--------------------------------------------------------------------------------


 

subordinated Indebtedness if an Event of Default has occurred and is continuing
or would exist after giving effect to such payment, prepayment, redemption or
acquisition.

 

Section 9.05           Investments, Loans and Advances.  No Loan Party will make
or permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05(a).

 

(b)           accounts receivable arising in the ordinary course of business.

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).

 

(f)            deposits maturing within one year from the date of creation
thereof which are either (i) in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e) or
(ii) rated AAA/Aaa by S&P or Moody’s.

 

(g)           Investments (i) made by the Borrower in or to the other Loan
Parties, and (ii) made by a Loan Party in or to the Borrower or any other Loan
Party.

 

(h)           subject to the limits in Section 9.07, Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by such Loan Party with
others in the ordinary course of business; provided that (i) any such venture is
engaged exclusively in oil and gas exploration, development, production,
processing and related activities, including transportation, except for existing
Investments described or referred to on Schedule 9.05(h) and Investments
permitted by Section 9.05(i), (ii) the interest in such venture is acquired in
the ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $125,000,000.

 

78

--------------------------------------------------------------------------------


 

(i)            subject to the limits in Section 9.07, additional Investments
(including, without limitation, capital contributions) in the ventures described
or referred to on Schedule 9.05(h) and new Investments (including, without
limitation, capital contributions) in ventures entered into by such Loan Party
with others in the ordinary course of business; provided that (i) any such
venture is not engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, (ii)
the interest in such venture is acquired in the ordinary course of business and
on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $25,000,000.

 

(j)            subject to the limits in Section 9.07, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.

 

(k)           so long as no Event of Default shall have occurred which is
continuing, from and after the date hereof, the Borrower may make repurchases of
its stock; provided, however, during any time the Borrower’s ratio of Total Debt
to consolidated tangible net worth is greater than 2.50 to 1.00, the aggregate
amount paid by the Borrower in connection with such repurchases shall not exceed
$75,000,000.

 

(l)            so long as (i) no Default or Event of Default exists either
before or after giving effect thereto and (ii) the Borrower is in compliance
with Section 9.01 both before and after giving effect thereto on a pro forma
basis, Investments in Unrestricted Subsidiaries, provided that the aggregate
amount of all such Investments at any one time shall not exceed $200,000,000.

 

Section 9.06           Designation of Material Subsidiaries.  Unless designated
as a Non-Material Subsidiary on Schedule 7.15 as of the date hereof or
thereafter, assuming compliance with Section 9.15, any Person that becomes a
Subsidiary of the Borrower or any of its Material Subsidiaries shall be
classified as a Material Subsidiary.

 

Section 9.07           Nature of Business; International Operations.  No Loan
Party will allow any material change to be made in the character of its business
as an independent oil and gas exploration and production company.  From and
after the date hereof, no Loan Party will acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States or Canada in excess of $15,000,000 in the aggregate.

 

Section 9.08           Proceeds of Notes.  The Borrower will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.22.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations U or X or any other regulation of the Board or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule

 

79

--------------------------------------------------------------------------------


 

or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U or Regulation X of the Board, as the case
may be.

 

Section 9.09           ERISA Compliance.  No Loan Party will at any time:

 

(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which such Loan Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

 

(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of such Loan Party or any ERISA Affiliate to the PBGC.

 

(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, such Loan Party or any ERISA
Affiliate is required to pay as contributions thereto.

 

(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

 

(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by such Loan
Party or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.

 

(f)            contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.

 

(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
such Loan Party or with respect to any ERISA Affiliate of the such Loan Party if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

 

(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.

 

80

--------------------------------------------------------------------------------


 

(i)            contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.

 

(j)            amend, or permit any ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that such Loan Party or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.

 

Section 9.10           Sale or Discount of Receivables.  Except for receivables
obtained by any Loan Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, no Loan Party will discount or sell (with or without recourse) any
of its notes receivable or accounts receivable.

 

Section 9.11           Mergers, Etc.  No Loan Party will merge into or with or
consolidate with any other Person, or sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (any such transaction, a
“consolidation”); provided that

 

(a)           any Loan Party may participate in a consolidation with any other
Person; provided that (i) no Default is continuing, (ii) any such consolidation
would not cause a Default hereunder, (iii) if the Borrower consolidates with any
Person, the Borrower shall be the surviving Person and (iv) if any other Loan
Party consolidates with any Person (other than the Borrower or another Loan
Party) and such other Loan Party is not the surviving Person, such surviving
Person shall expressly assume in writing (in form and substance satisfactory to
the Administrative Agent) all obligations of such Loan Party under the Loan
Documents; and

 

(b)           any Loan Party may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or any other Loan Party and if one of such Loan Parties is a
Wholly-Owned Subsidiary, then the surviving Person shall be a Wholly-Owned
Subsidiary.

 

Section 9.12           Sale of Properties.  No Loan Party will sell, assign,
farm-out, convey or otherwise transfer any Property except for (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of such Loan
Party or is replaced by equipment of at least comparable value and use; (d) the
sale, transfer or other disposition of Equity Interests in Subsidiaries that are
not Loan Parties; (e) sales or other dispositions of Oil and Gas Properties or
any interest therein or Material Subsidiaries owning Oil and Gas Properties;
provided that (i) if such sales or other dispositions of Oil and Gas Properties
or Material Subsidiaries owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value in excess of ten percent
(10%) of the Borrowing

 

81

--------------------------------------------------------------------------------


 

Base, individually or in the aggregate, the Borrowing Base shall be reduced,
effective immediately upon such sale or disposition, by an amount equal to the
value, if any, assigned such Property in the most recently delivered Reserve
Report and (ii) if any such sale or other disposition is of a Material
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Material Subsidiary; and (f) sales and
other dispositions of Properties (other than Oil and Gas Properties) not
regulated by Sections 9.12(a) to (e) having a fair market value not to exceed
$50,000,000 during any 12-month period.

 

Section 9.13           Environmental Matters.  No Loan Party will cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any Remedial Work
under any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.14           Transactions with Affiliates.  No Loan Party will enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
(other than any other Loan Party and Wholly-Owned Subsidiaries of the Borrower)
unless such transactions are otherwise permitted under this Agreement and are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

 

Section 9.15           Subsidiaries.  No Loan Party shall create or acquire any
additional Material Subsidiary or redesignate a Subsidiary as a Material
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b).  The Borrower
shall not, and shall not permit any Material Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Material Subsidiary except in
compliance with Section 9.12(e).

 

Section 9.16           Negative Pledge Agreements; Dividend Restrictions.  No
Loan Party will create, incur, assume or suffer to exist any contract, agreement
or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Material Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) the Loan
Documents, (b) any leases or licenses as they affect any Property or Lien
subject to such lease or license, (c) any contract agreement or understanding
creating Liens on Capital Leases or to secure purchase money Debt permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), or (d) any restriction with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.

 

Section 9.17           Reserved.

 

82

--------------------------------------------------------------------------------


 

Section 9.18           Swap Agreements.  No Loan Party will enter into any Swap
Agreements with any Person other than (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect) do
not exceed, as of the date such Swap Agreement is executed, 75% of the
reasonably anticipated projected production from proved, developed, producing
Oil and Gas Properties for each month during the period during which such Swap
Agreement is in effect, provided that the restrictions in (i) and (ii) shall not
apply to floor or put arrangements setting a minimum commodity price, (b) Swap
Agreements effectively converting interest rates from floating to fixed (i) with
an Approved Counterparty and (ii) the notional amounts of which (when aggregated
with other interest rate Swap Agreements then in effect effectively converting
interest rates from floating to fixed) do not exceed 100% of principal amount of
the Borrower’s floating rate Debt in respect of borrowed money, (c) Swap
Agreements effectively converting interest rates from fixed to floating (i) with
an Approved Counterparty and (ii) the notional amounts of which (when aggregated
with other interest rate Swap Agreements then in effect effectively converting
interest rates from fixed to floating) do not exceed 100% of principal amount of
the Borrower’s fixed rate Debt in respect of borrowed money, and (d) Swap
Agreements in respect of currencies (i) with an Approved Counterparty and (ii)
such transactions are to hedge actual or expected fluctuations in currencies and
are not for speculative purposes.  In no event shall any Swap Agreement contain
any requirement, agreement or covenant for any Loan Party to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures other than usual and customary requirements to deliver letters of
credit or post cash collateral.  If, between Scheduled Redeterminations, any
Loan Party assigns, terminates, or unwinds any Swap Agreements which have,
individually or in the aggregate, a value in the then effective Borrowing Base
(as determined by the Administrative Agent) equal to more than five percent 5%
of the then effective Borrowing Base, the Borrowing Base shall be reduced,
effective immediately, by an amount equal to the value, if any, assigned the
liquidated portion of such Swap Agreements.

 

Section 9.19           Reserved.

 

Section 9.20           Release of Liens.  During any period between two
successive Scheduled Redetermination Dates, the Borrower shall be entitled to
cause Mortgaged Properties having an aggregate fair market value not to exceed
seven and a half percent (7.5%) of the Borrowing Base, individually or in the
aggregate, to be released from the Liens created by and existing under the
Security Instruments without the consent of the Lenders; provided that (a) no
Event of Default shall have occurred which is continuing, (b) following any such
release, the total value of the remaining Mortgaged Property shall be sufficient
to support the Aggregate Commitment in the sole opinion of the Administrative
Agent, and (c) following any such release, the Administrative Agent shall adjust
the then current Borrowing Base to take into account the release of such
Mortgaged Properties and any mandatory prepayment required as a result thereof
shall be made at the time of such release.

 

Section 9.21           Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

 

(a)           Assuming compliance with Section 9.21(b), any Person that becomes
a Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

 

83

--------------------------------------------------------------------------------


 

(b)           The Borrower may designate by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) immediately
prior, and after giving effect, to such designation, (A) the representations and
warranties of each Loan Party contained in each of the Loan Documents are true
and correct in all material respects on and as of such date as if made on and as
of the date of such redesignation (or, if stated to have been made expressly as
of an earlier date, were true and correct in all material respects as of such
date), and (B) no Default or Event of Default exists or would exist (and the
Borrower shall be in compliance, on a pro forma basis, with the covenants set
forth in Section 9.01); and (ii) the Investment deemed to be made in such
Subsidiary pursuant to the next sentence would be permitted to be made at the
time of such designation under Section 9.05(l).  The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment in an Unrestricted Subsidiary in an amount equal to the fair market
value of the Borrower’s direct and indirect ownership interest in such
Subsidiary.  Except as provided in this Section 9.21(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

 

(c)           The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if stated to have
been made expressly as of an earlier date, were true and correct in all material
respects as of such date), (B) no Default or Event of Default exists or would
exist (and the Borrower shall be in compliance, on a pro forma basis, with the
covenants set forth in Section 9.01) and (ii) the Borrower is in compliance with
the requirements of Section 8.14 and Section 9.22.  Any such designation shall
(x) be treated as a cash dividend in an amount equal to the lesser of the fair
market value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on Investments under Section 9.05(l) and (y)
constitute the incurrence at the time of such designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time.

 

Section 9.22           Unrestricted Subsidiaries.  No Loan Party will:

 

(a)           Incur, assume, guarantee or be or become liable for any
Indebtedness of any of the Unrestricted Subsidiaries.

 

(b)           Permit any Unrestricted Subsidiary to hold any Equity Interests
in, or any Indebtedness of, any Loan Party.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01         Events of Default.  One or more of the following events
shall constitute an “Event of Default”:

 

84

--------------------------------------------------------------------------------


 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any respect material
to the Borrower’s creditworthiness or to the rights or interests of the Lenders
when made or deemed made.

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.02, Section 8.03 or in ARTICLE IX.

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of the Majority Lenders).

 

(f)            any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to
applicable grace periods), unless such payment is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness (other than Indebtedness in
respect of Swap Agreements) or any trustee or agent on its or their behalf to
cause any Material Indebtedness (other than Indebtedness in respect of Swap
Agreements) to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require
any Loan Party to make an offer in respect thereof or there occurs under any
Swap Agreement constituting Material Indebtedness an Early Termination Date (as
defined in such Swap Agreement) resulting from (A) any event of default under
such Swap Agreement as to which the Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined).

 

85

--------------------------------------------------------------------------------


 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or its debts, or of a substantial part of its
assets, under any Debtor Relief Laws or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

(i)            any Loan party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Laws, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
10.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

 

(j)            any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days and for which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment.

 

(l)            the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against any Loan Party party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or any Loan Party or any of their
Affiliates shall so state in writing.

 

(m)          an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

 

(n)           a Change in Control shall occur.

 

(o)           the Borrower shall fail to pay any mandatory prepayment or provide
additional collateral as provided in Section 3.04(c)

 

86

--------------------------------------------------------------------------------


 

Section 10.02         Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Loan
Parties accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(k)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Loan Party; and in case of an Event of Default described
in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Loan Parties accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(k)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party.

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

(c)           All collateral, including, without limitation, proceeds realized
from the liquidation or other disposition of collateral or otherwise received
after maturity of the Notes, whether by acceleration or otherwise, shall be
applied:  first, to reimbursement of expenses and indemnities provided for in
this Agreement and the Security Instruments; second, to accrued interest on the
Notes; third, to fees; fourth, pari passu amongst (i) Indebtedness owing to a
Lender or an Affiliate of a Lender under any Swap Agreement permitted hereby and
(ii) principal outstanding on the Notes (to be shared pro rata amongst the
Lenders); fifth, to any other Indebtedness; sixth, to serve as cash collateral
to be held by the Administrative Agent to secure the LC Exposure; and any excess
shall be paid to the Borrower or as otherwise required by any Governmental
Requirement.

 

ARTICLE XI
The Administrative Agent

 

Section 11.01         Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Wells Fargo Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any of its Subsidiaries shall have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the

 

87

--------------------------------------------------------------------------------


 

use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 11.02         Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties under the Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.

 

Section 11.03         Action by Administrative Agent.  The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent shall be fully
justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. 
The instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders.  If
a Default

 

88

--------------------------------------------------------------------------------


 

has occurred and is continuing, then the Administrative Agent shall take such
action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this Section
11.03, provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the
Lenders.  In no event, however, shall the Administrative Agent be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise shall not be liable
for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04         Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person.  The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon and each of the Borrower, the Lenders and the Issuing Bank hereby waives
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by the Administrative
Agent. In determining compliance with any condition hereunder to the making of a
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05         Subagents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ARTICLE XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or

 

89

--------------------------------------------------------------------------------


 

misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 11.06         Resignation or Removal of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Majority Lenders (where applicable) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York or San Francisco,
California, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.  If the
Administrative Agent is an Impacted Lender due to the circumstances described in
clause (vi) of the definition of Impacted Lender, the Majority Lenders shall
have the right to appoint a successor Administrative Agent which shall be a
commercial bank or trust company that is, if no Event of Default exists,
reasonably acceptable to the Borrower.  If no successor Administrative Agent has
been so appointed and shall have accepted such appointment by the 20th Business
Day after the date the Administrative Agent became an Impacted Lender due to the
circumstances described in clause (vi) of the definition of Impacted Lender, the
Administrative Agent shall be deemed to have been replaced and the Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and
under any other Loan Document until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided above. After the
Administrative Agent is replaced in accordance with this Section 11.06, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such replaced Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while such replaced Administrative Agent was acting as
Administrative Agent.

 

Section 11.07         Administrative Agent as Lenders.  Wells Fargo, serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder.

 

90

--------------------------------------------------------------------------------


 

Section 11.08         No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of the Administrative Agent or any of its Affiliates.  In
this regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in
this transaction as special counsel to the Administrative Agent only, except to
the extent otherwise expressly stated in any legal opinion or any Loan
Document.  Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

 

Section 11.09         Authority of Administrative Agent to Release Collateral
and Liens.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

 

Section 11.10         Co-Syndication Agents and Co-Documentation Agents.  The
Lenders identified in this Agreement as Co-Syndication Agents and as
Co-Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, the Co-Syndication Agents and
the Co-Documentation Agents shall not have or be deemed to have a fiduciary
relationship with any Lender.

 

Section 11.11         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

91

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE XII
Miscellaneous

 

Section 12.01         Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or, to the extent permitted in Sections
2.08(b), 2.09(b), 8.01 and 12.01(b), transmitted by electronic communication, as
follows:

 

(i)            if to the Borrower, to it at 1775 Sherman Street, Suite 1200,
Denver, Colorado 80203, Attention of Matthew J. Purchase (Telecopy No.
303/861-0934) (E-mail Address: mpurchase@SM-Energy.com);

 

(ii)           if to the Administrative Agent, to it at 1700 Lincoln, Sixth
Floor, MAC C7300-061, Denver, Colorado 80202, Attention of Joseph Rottinghaus
(Telecopy No. 303/863-5196), with a copy to Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd - 1B1, Mailcode: MACD1109-019,
Charlotte, NC 28262, Attention of Agency Services (Telecopy No. 704/590-2782)
(E-mail Address: agencyservices.requests@wachovia.com);

 

(iii)          if to the Issuing Bank, to it at, 1700 Lincoln, Sixth Floor, MAC
C7300-061, Denver, Colorado 80202, Attention of Joseph Rottinghaus (Telecopy No.
303/863-5196);

 

92

--------------------------------------------------------------------------------


 

(iv)          if to the Swingline Lender, to it at the address set forth in
clause (ii) above; or

 

(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02         Waivers; Amendments.

 

(a)           No failure on the part of the Administrative Agent, the Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) increase the Borrowing Base without the written consent of the
Borrowing Base Increase Lenders, modify Section 2.07 without the written consent
of all of the Lenders, or decrease or maintain the Borrowing Base then in effect
under Section 2.07, without

 

93

--------------------------------------------------------------------------------


 

the written consent of the Supermajority Lenders (other than any Impacted
Lender), (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iv) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b), Section 4.01(c) or Section 10.02(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) change the definition of the term “Material
Subsidiary” or “Substantial Portion”, without the written consent of each Lender
(other than any Impacted Lender), (vii) release any Guarantor (except as set
forth in the Guaranty Agreement), release all or substantially all of the
collateral, or reduce the percentage set forth in Section 8.14 to less than 75%,
without the written consent of each Lender (other than any Impacted Lender),
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Borrowing Base Increase Lenders” or the definition of “Majority Lenders” or
the definition of “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than any Impacted Lender) or
(ix) increase the Aggregate Commitment above the Maximum Credit Amount without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.15
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders. 
Notwithstanding the foregoing, the Commitment and outstanding Borrowings of any
Impacted Lender shall be disregarded for all purposes of any determination of
whether the requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this Section
12.02); provided that, except as set forth in Sections 12.02(b)(vi), (vii) and
(viii), any waiver, amendment or modification requiring the consent of all
Lenders shall require the consent of such Impacted Lender.

 

Section 12.03         Expenses, Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof

 

94

--------------------------------------------------------------------------------


 

(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all costs, expenses, Taxes, assessments and other charges
incurred by the Administrative Agent or any Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK, THE SWINGLINE LENDER AND EACH OTHER LENDER, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE DIRECTLY ARISING OUT OF, DIRECTLY IN CONNECTION
WITH, OR DIRECTLY AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO
COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH
ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY ASSERTION THAT THE

 

95

--------------------------------------------------------------------------------


 

LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY THE BORROWER OR ANY GUARANTOR AGAINST AN INDEMNITEE FOR A
MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, IF THE BORROWER OR SUCH GUARANTOR HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

96

--------------------------------------------------------------------------------


 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Swingline Lender or the
Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees to pay
to the Administrative Agent, the Swingline Lender or the Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Swingline Lender or the
Issuing Bank in its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 12.03 shall be payable promptly
after written demand therefor.

 

Section 12.04         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default has occurred and is continuing, any other assignee; and

 

97

--------------------------------------------------------------------------------


 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, and, after giving effect thereto, the
assigning Lender shall have commitments and Loans aggregating at least
$5,000,000, in each case, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)           in the case of an assignment to a CLO, the assigning Lender shall
retain the sole right to approve any amendment, modification or waiver of any
provision of this Agreement, provided that the Assignment and Assumption between
such Lender and such CLO may provide that such Lender will not, without the
consent of such CLO, agree to any amendment, modification or waiver described in
the first proviso to Section 12.02 that affects such CLO; and

 

(F)           no assignment shall be made to (1) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (2) a natural Person.

 

(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not

 

98

--------------------------------------------------------------------------------


 

comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  Notwithstanding any other provision
in any Loan Document to the contrary, the entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower, the Issuing Bank and each Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)           (i)           Any Lender may, without the consent of the Borrower,
the Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a

 

99

--------------------------------------------------------------------------------


 

Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding any of the foregoing, the Borrower will not and
will not permit any of its Affiliates to assume, purchase, or otherwise acquire,
directly or indirectly, all or any portion of any Lender’s rights and
obligations under this Agreement (including all or any portion of any Lender’s
Commitment and Loans).  Notwithstanding any of the foregoing, no Lender shall
assign, sell, sell participations, or otherwise dispose, directly or indirectly,
of all or any portion of any its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it) to the
Borrower or to any of the Borrower’s Affiliates.

 

Section 12.05         Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

100

--------------------------------------------------------------------------------


 

(b)           To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

Section 12.06         Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.   Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  This Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 12.07         Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of

 

101

--------------------------------------------------------------------------------


 

whatsoever kind, including, obligations under Swap Agreements) at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of any Loan Party owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.

 

Section 12.09         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)           THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
AND HEREBY CONFERS AN IRREVOCABLE SPECIAL POWER, AMPLE AND SUFFICIENT, TO
CORPORATION SERVICE COMPANY, WITH OFFICES ON THE DATE HEREOF AT DENVER, COLORADO
AS ITS DESIGNEE, APPOINTEE AND AGENT WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING IN NEW YORK TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH PROCEEDING AND AGREES THAT
THE FAILURE OF SUCH AGENT TO GIVE ANY ADVICE OF ANY SUCH SERVICE OF PROCESS TO
THE BORROWER SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY
CLAIM BASED THEREON.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE BORROWER

 

102

--------------------------------------------------------------------------------


 

AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT ON THE TERMS AND FOR THE PURPOSES OF
THIS PROVISION.  EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE UPON RECEIPT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY
OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

Section 12.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11         Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, partners, members, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive)

 

103

--------------------------------------------------------------------------------


 

as those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary and their businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Borrower, the Borrower’s Subsidiaries, the Administrative
Agent, each Lender and the respective Affiliates of each of the foregoing (and
the respective partners, directors, officers, employees, agents, advisors and
other representatives of the aforementioned Persons), and any other party, may
disclose to any and all Persons, without limitation of any kind (a) any
information with respect to the U.S. federal and state income tax treatment of
the transactions contemplated hereby and any facts that may be relevant to
understanding the U.S. federal or state income tax treatment of such
transactions (“tax structure”), which facts shall not include for this purpose
the names of the parties or any other person named herein, or information that
would permit identification of the parties or such other persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or tax structure, and (b) all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower,
the Administrative Agent or such Lender relating to such tax treatment or tax
structure.

 

Section 12.12         Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or

 

104

--------------------------------------------------------------------------------


 

otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13         EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

105

--------------------------------------------------------------------------------


 

Section 12.14         Existing Credit Agreement

 

(a)        On the Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall be replaced hereby; provided that the Borrower, the
Administrative Agent and the Lenders agree that (i) on the date of the initial
funding of Loans hereunder, the loans and other Debt of the Borrower under the
Existing Credit Agreement shall be renewed, rearranged, modified and extended
with the proceeds of the initial funding and the “Commitments” of the lenders
under the Existing Credit Agreement shall be superseded by this Agreement and
terminated (except as otherwise expressly provided in Section 12.05(a) of the
Existing Credit Agreement with respect to the survival of certain covenants and
agreements made by the Borrower in the Existing Credit Agreement), (ii) the
Existing Credit Agreement shall continue to evidence the representations and
warranties made by the Borrower prior to the Effective Date, (iii) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Indebtedness, (iv) the Existing Credit Agreement shall continue to evidence
and govern any action or omission performed, required to be performed or
approved pursuant to the Existing Credit Agreement prior to the Effective Date
(including, without limitation, any failure, prior to the Effective Date, to
comply with the covenants contained in the Existing Credit Agreement and any
permitted releases of collateral) and any act, omission or event to occur or
measured by any date or period of time commencing on, or including any date or
period prior to, the Effective Date and (v) the terms and provisions of the
Existing Credit Agreement shall continue in full force and effect to the extent
provided in clause (d) of this Section 12.14.  The amendments and restatements
set forth herein shall not cure any breach thereof or any “Default” or “Event of
Default” under and as defined in the Existing Credit Agreement existing prior to
the Effective Date.  This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities.

 

(b)        The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Issuing Banks’ rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the Indebtedness
incurred under the Existing Credit Agreement and the Letters of Credit issued
thereunder.

 

(c)        On and after the Effective Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Loan Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any section (or subsection) of the Existing Credit Agreement or in
any Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.

 

(d)        This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.

 

106

--------------------------------------------------------------------------------


 

(e)        The undersigned waive any right to receive any notice of such
termination and any right to receive any notice of prepayment of amounts owed
under the Existing Credit Agreement.  Each Lender that was a party to the
Existing Credit Agreement hereby agrees to return to the Borrower, with
reasonable promptness, any promissory note delivered by the Borrower to such
Lender in connection with the Existing Credit Agreement.

 

Section 12.15         Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
those Lenders or their Affiliates which are counterparties to any Swap Agreement
with the Borrower or any of its Subsidiaries on a pro rata basis in respect of
any obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement while such Person or its Affiliate is a Lender, but only
while such Person or its Affiliate is a Lender, including any Swap Agreements
between such Persons in existence prior to the date hereof.  No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any such Swap
Agreements.

 

Section 12.16         No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.17         USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

107

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWER:

SM ENERGY COMPANY

 

 

 

 

By:

/s/ A. WADE PURSELL

 

Name:

A. Wade Pursell

 

Title:

Executive Vice President and Chief Financial Officer

 

108

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, Individually and as Administrative Agent

 

 

 

 

By:

/s/ RICHARD GAN

 

Name:

Richard Gan

 

Title:

Managing Director

 

109

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., Individually and as Co-Syndication Agent

 

 

 

 

By:

/s/ STEPHEN J. HOFFMAN

 

Name:

Stephen J. Hoffman

 

Title:

Managing Director

 

110

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent

 

 

 

 

By:

/s/ BRIAN ORLANDO

 

Name:

Brian Orlando

 

Title:

Authorized Officer

 

111

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

By:

/s/ GREG DETERMANN

 

Name:

Greg Determann

 

Title:

Senior Vice President

 

112

--------------------------------------------------------------------------------


 

 

COMERICA BANK, Individually and as Co-Documentation Agent

 

 

 

 

By:

/s/ PAUL J. EDMONDS

 

Name:

Paul J. Edmonds

 

Title:

Vice President

 

113

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ DAVID BARTON

 

Name:

David Barton

 

Title:

Director

 

114

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ DON J. MCKINNERNEY

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

115

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF OKLAHOMA

 

 

 

 

By:

/s/ GUY C. EVANGELISTA

 

Name:

Guy C. Evangelista

 

Title:

Senior Vice President

 

116

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC, NEW YORK BRANCH

 

 

 

 

By:

/s/ JULIA R. FRANKLIN

 

Name:

Julia R. Franklin

 

Title:

Assistant Vice President

 

117

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ ERIC BROUSSARD

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

118

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

By:

/s/ MICHAEL GETZ

 

Name:

Michael Getz

 

Title:

Vice President

 

 

 

 

By:

/s/ MARCUS M. TARKINGTON

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

119

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ MARK WALTON

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

120

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ DAVID MORRIS

 

Name:

David Morris

 

Title:

Vice President

 

121

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ JOHN FRAZELL

 

Name:

John Frazell

 

Title:

Director

 

122

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ DARIA MAHONEY

 

Name:

Daria Mahoney

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF COMMITMENTS

 

Name of Lender

 

Applicable Percentage

 

Commitment

 

Wells Fargo Bank, National Association

 

10.00

%

$

100,000,000

 

Bank of America, N.A.

 

10.00

%

$

100,000,000

 

JPMorgan Chase Bank, N.A.

 

10.00

%

$

100,000,000

 

Compass Bank

 

7.50

%

$

75,000,000

 

Comerica Bank

 

7.50

%

$

75,000,000

 

Barclays Bank PLC

 

7.50

%

$

75,000,000

 

Royal Bank of Canada

 

7.50

%

$

75,000,000

 

BOKF, NA dba Bank of Oklahoma

 

5.00

%

$

50,000,000

 

Bank of Scotland plc, New York Branch

 

5.00

%

$

50,000,000

 

Capital One, National Association

 

5.00

%

$

50,000,000

 

Deutsche Bank Trust Company Americas

 

5.00

%

$

50,000,000

 

Goldman Sachs Bank USA

 

5.00

%

$

50,000,000

 

KeyBank National Association

 

5.00

%

$

50,000,000

 

The Bank of Nova Scotia

 

5.00

%

$

50,000,000

 

U.S. Bank National Association

 

5.00

%

$

50,000,000

 

TOTAL

 

100.00

%

$

1,000,000,000

 

 

Annex 1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
[FORM OF] NOTE

 

[$                   ]

 

[                   ], 201[  ]

 

FOR VALUE RECEIVED, SM Energy Company, a Delaware corporation (the “Borrower”)
hereby promises to pay to
[                                                            ] (the “Lender”),
at the principal office of Wells Fargo Bank, National Association (the
“Administrative Agent”), at
[                                                            ], the principal
sum of [                                                            ] Dollars
($[                ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.  Failure to
make any such notation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans.

 

This Note is one of the Notes referred to in the Fourth Amended and Restated
Credit Agreement dated as of May 27, 2011 among the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”).  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

SM ENERGY COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A -1

--------------------------------------------------------------------------------


 

EXHIBIT B
[FORM OF]
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the
[                                                 ] of SM Energy Company, a
Delaware corporation (the “Borrower”), and that as such he/she is authorized to
execute this certificate in the foregoing capacity and on behalf of the
Borrower.  With reference to the Fourth Amended and Restated Credit Agreement
dated as of May 27, 2011 (together with all amendments, supplements or
restatements thereto being the “Agreement”) among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents and
lenders (the “Lenders”) which are or become a party thereto, the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):

 

(a)           The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.

 

(b)           The Borrower has performed and complied in all material respects
with all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)           Since [                         ], 201[  ], no change has
occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of the Borrower or any Material Subsidiary which could reasonably be
expected to have a Material Adverse Effect [or specify event].

 

(d)           There exists no Default or Event of Default [or specify Default
and describe].

 

(e)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 as of the end
of the [fiscal quarter][fiscal year] ending [                         ],
201[  ].

 

(f)            The representations and warranties of the Borrower contained in
Section 8.14 of the Agreement were true and correct when made, and are repeated
at and as of the time of delivery hereof and are true and correct in all
material respects at and as of the time of delivery hereof.

 

(g)           The representations and warranties of the Borrower contained in
Section 8.12(a) of the Agreement were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof.  These
representations and warranties specifically include that the Reserve Report
dated

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

as of December 31, 2010, is and was true and accurate, and prepared in
accordance with procedures used in the immediately preceding December 31 Reserve
Report.

 

EXECUTED AND DELIVERED this [          ] day of 201[  ].

 

 

SM ENERGY COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C
SECURITY INSTRUMENTS

 

1.                                       Reaffirmation Agreement dated as of
April 10, 2008, by the Borrower in favor of the Administrative Agent.

 

2.                                       Reaffirmation Agreement dated as of
April 14, 2009, by the Borrower in favor of the Administrative Agent.

 

3.                                       Reaffirmation Agreement dated as of
even date herewith, by the Borrower in favor of the Administrative Agent.

 

4(a).        Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement, from St. Mary Land &
Exploration Company et al. to First American Title Company of Utah, Trustee and
Bank of America, N.A., Agent, dated May 2, 2002.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Cameron Parish, LA

 

#2758140

 

MOB 269

 

5/22/02

Cameron Parish, LA (Act of Correction)

 

#277008

 

MOB 271

 

8/15/02

Claiborne Parish, LA

 

#404428

 

MOB 430, Page 94

 

5/23/02

Claiborne Parish, LA (Act of Correction)

 

#404924

 

MOB 432, Page 299

 

7/9/02

Iberia Parish, LA

 

#02-7059

 

MOB A891

 

5/22/02

Lincoln Parish, LA

 

#038438

 

MOB 783, Page 154

 

5/22/02

Lincoln Parish, LA (Act of Correction)

 

#039540

 

MOB 786, Page 383

 

7/8/02

Pointe Coupee Parish, LA

 

 

 

MOB 313, Page 27

 

6/19/02

St. Mary Parish, LA

 

#251,111

 

MOB 912, Page 563

 

5/22/02

St. Mary Parish, LA (Act of Correction)

 

#251,850

 

MOB 917, Page 382

 

7/9/02

Union Parish, LA

 

#2002-00308589

 

MOB 533, Page 459

 

5/22/02

Union Parish, LA (Act of Correction)

 

#2002-00309997

 

MOB 538, Page 548

 

8/21/02

 

Exhibit C- 1

--------------------------------------------------------------------------------


 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Vermilion Parish, LA

 

#20206340

 

 

 

5/22/02

Vermilion Parish, LA (Act of Correction)

 

#20209765

 

 

 

8/15/02

Roosevelt County, MT

 

#512014

 

Book B-174, Page 1

 

5/23/02

Sheridan County, MT

 

#457810

 

Book 602, Page 963

 

5/23/02

Eddy County, NM

 

#0205725

 

Book 458, Page 1049

 

5/30/02

Lea County, NM

 

#22218

 

Volume 1148, Page 342

 

5/22/02

Billings County, ND

 

#118336

 

Book 91, Page 627

 

6/4/02

Bottineau County, ND

 

#357094

 

Book 288, Page 397

 

5/22/02

McKenzie County, ND

 

#342457

 

 

 

5/30/02

Williams County, ND

 

#601345

 

 

 

5/22/02

Beaver County, OK

 

#2002-1598

 

Book 1081, Page 174

 

5/22/02

Beckham County, OK

 

#03511

 

Book 1740, Page 1

 

5/22/02

Caddo County, OK

 

#023865

 

Book 2388, Page 495

 

5/22/02

Canadian County, OK

 

#2002013463

 

Book 2572, Page 483

 

5/22/02

Coal County, OK

 

#13047

 

Book 610, page 722

 

5/23/02

Comanche County, OK

 

#2002009236

 

Book 3807, Page 39

 

5/22/02

Custer County, OK

 

#2846

 

Book 1167, Page 203

 

5/22/02

Grady County, OK

 

#06935

 

Book 3380, Page 391

 

5/22/02

Roger Mills County, OK

 

#2002-2102

 

Book 1678, Page 461

 

5/23/02

 

Exhibit C- 2

--------------------------------------------------------------------------------


 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Washita County, OK

 

#2511

 

Book 942, Page 394

 

5/23/02

Brazoria County, TX

 

#02-029059

 

 

 

6/10/02

Coke County, TX

 

#006404

 

Book 156, Page 87

 

6/10/02

Henderson County, TX

 

#0010103

 

Book 2195, Page 399

 

6/11/02

Jefferson County, TX

 

#2002021337

 

 

 

6/10/02

Limestone County, TX

 

#022686

 

Book 1085, Page 817

 

6/10/02

Nueces County, TX

 

#2002027462

 

 

 

6/10/02

Red River County, TX

 

#20464

 

Book 521, Page 772

 

6/19/02

Runnels County, TX

 

#1232

 

Book 208, Page 559

 

6/10/02

Shelby County, TX

 

#2002 2938

 

Book 940, Page 451

 

6/10/02

Ward County, TX

 

#1594

 

Book 725, Page 583

 

6/11/02

Uintah County, UT

 

#2002004250

 

Book 800, Page 17

 

6/10/02

Carbon County, WY

 

#0899162

 

Book 1020, Page 116

 

6/10/02

 

UCC Financing Statements

 

 

 

 

 

St. Mary Energy Company

 

Filed: Delaware

 

 

Original Filing #2166787 6

 

 

Filed: June 6, 2002

 

 

 

(File Stamped copy returned)

 

Filed: State of Louisiana

 

 

Parish of Pointe Coupee

 

 

Original Filing #: 112448

 

 

CM Book 26

 

 

Filed: June 3, 2002

 

 

 

Nance Petroleum Corporation

 

Filed: State of Montana

(No file stamped copy returned)

 

Original Filing #: 68711760

 

Exhibit C- 3

--------------------------------------------------------------------------------


 

 

 

Filed 06/06/2002

 

 

 

St. Mary Minerals Inc.

 

Filed: State of Colorado

(File Stamped copy returned)

 

Original Filing #: 20022059855

 

 

Filed: 06/06/2002

 

 

 

Roswell, L.L.C.

 

Filed: State of Texas

(File Stamped copy returned)

 

Document #: 12464920002

 

 

Original Filing #: 02-0032813251

 

 

Filed: 6/06/2002

 

 

 

St. Mary Operating Company

 

Filed: State of Colorado

(File Stamped copy returned)

 

Original Filing #: 20022059856

 

 

Filed: 06/06/2002

 

 

 

(File Stamped copy returned)

 

Filed: State of Louisiana

 

 

Parish of Pointe Coupee

 

 

Original Filing #: 112450

 

 

CM Book 26

 

 

Filed: June 3, 2002

 

 

 

Parish Corporation

 

Filed: State of Colorado

 

 

Original Filing #20022060343 M

 

 

Date Filed: June 7, 2002

 

 

 

Four Winds Marketing

 

Filed: State of Colorado

 

 

Original Filing #20022060345 M

 

 

Date Filed: June 7, 2002

 

 

 

St. Mary Land & Exploration Company

 

Filed: Delaware

 

 

Original Filing #2166800 7

 

 

Date Filed: June 6, 2002

 

 

 

(File Stamped copy returned)

 

Filed: State of Louisiana

 

 

Parish of Pointe Coupee

 

 

Original Filing #112449,

 

 

CM Book 26

 

 

Filed: June 3, 2002

 

4(b).        Assignment of Undivided Interest in Notes and Liens dated effective
as of January 27, 2003, from Bank of America, N.A., as Agent, to Wachovia Bank,
National Association, as Administrative Agent.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Cameron Parish, LA

 

279313

 

MB275

 

01-31-03

 

Exhibit C- 4

--------------------------------------------------------------------------------


 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Claiborne Parish, LA

 

406860

 

445/27

 

02-03-03

Iberia Parish, LA

 

03-1413

 

MB-A928

 

02-03-03

Lincoln Parish, LA

 

F44322

 

MB804/471

 

02-07-03

Pointe Coupee Parish,

 

 

 

MB324/No. 004

 

02-03-03

St. Mary Parish, LA

 

255273

 

MB939/415

 

01-31-03

Union Parish, LA

 

2003-00312604

 

548/1

 

01-31-03

Vermilion Parish, LA

 

20301198

 

 

 

01-31-03

Richland County, MT

 

516266

 

D-15/693

 

01-31-03

Roosevelt County, MT

 

361850

 

604/141

 

02-03-03

Sheridan County, MT

 

458999

 

604/1276

 

01-31-03

Eddy County, NM

 

0301182

 

489/1173

 

01-31-03

Lea County, NM

 

33256

 

1202/597

 

02-03-03

Billings County, ND

 

119316

 

093/379

 

02-04-03

Bottineau County, ND

 

359180

 

295/69

 

02-04-03

McKenzie County, ND

 

344187

 

 

 

02-04-03

Williams County, ND

 

604706

 

 

 

02-05-03

Beaver County, OK

 

1-2003-000418

 

1094/476

 

02-04-03

Beckham County, OK

 

1-2003-000916

 

1763/203

 

02-03-03

Caddo County, OK

 

030893

 

2430/128

 

02-03-03

Canadian County, OK

 

2003003217

 

2680/34-50

 

02-03-03

Coal County, OK

 

14749

 

616/281-312

 

01-31-03

Comanche County, OK

 

2003002045

 

3982/242-258

 

01-31-03

Custer County, OK

 

1-2003-000659

 

1192/465-495

 

02-03-03

Grady County, OK

 

1679

 

3456/415

 

02-03-03

Roger Mills County, OK

 

1-2003-000429

 

1700/1

 

02-03-03

Washita County, OK

 

525

 

955/150-503

 

02-03-03

Brazoria County, TX

 

03 006330

 

 

 

01-31-03

Coke County, TX

 

7139

 

161/278

 

02-03-03

Henderson County, TX

 

0001832

 

2263/882

 

01-31-03

Jefferson County, TX

 

2003003622

 

 

 

01-31-03

 

Exhibit C- 5

--------------------------------------------------------------------------------


 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Limestone County, TX

 

030550

 

1103/817

 

02-03-03

Nueces County, TX

 

2003004977

 

 

 

01-31-03

Red River County, TX

 

22401

 

530/722

 

01-31-03

Runnels County, TX

 

214

 

217/166

 

02-04-03

Shelby County, TX

 

2003-489

 

955/216

 

01-31-03

Ward County, TX

 

195

 

735/418

 

01-31-03

Uintah County Recorder, UT

 

2003000752

 

825/749-762

 

01-31-03

Carbon County, WY

 

0902114

 

1032/0059

 

02-04-03

 

4(c).        UCC-3 Financing Statement (Assignments) from Bank of America, N.A.,
as Agent.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Colorado Secretary of State

 

 

 

 

 

 

St. Mary Minerals Inc.

 

20032011716C

 

 

 

01-31-03

St. Mary Operating Company

 

20032011717C

 

 

 

01-31-03

Parish Corporation

 

20032011714C

 

 

 

01-31-03

Four Winds Marketing

 

20032011715C

 

 

 

01-31-03

Delaware Secretary of State

 

 

 

 

 

 

St. Mary Land & Exploration Company

 

3027304 8

 

 

 

01-30-03

St. Mary Energy Company

 

3027306 3

 

 

 

01-30-03

Montana Secretary of State

 

 

 

 

 

 

Nance Petroleum Corporation

 

71827348

 

 

 

02-05-03

Pointe Coupe Parish, LA

 

 

 

 

 

 

St. Mary Land & Exploration Company

 

113028

 

CM26

 

01-31-03

St. Mary Energy Company

 

113030

 

CM26

 

01-31-03

St. Mary Operating Company

 

113029

 

CM26

 

01-31-03

Texas Secretary of State

 

 

 

 

 

 

Roswell, L.L.C.

 

03-32011718 C

 

 

 

01-30-03

 

Exhibit C- 6

--------------------------------------------------------------------------------


 

4(d).        First Supplement and Amendment to Deed of Trust, Mortgage, Line of
Credit Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of January 27, 2003, from St. Mary Land &
Exploration Company, et al.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Cameron Parish, LA

 

279314

 

MB275

 

01-31-03

Claiborne Parish, LA

 

406861

 

445/39

 

02-03-03

Iberia Parish, LA

 

03-1414

 

MB-A928

 

02-03-03

Lincoln Parish, LA

 

F44323

 

MB804/490

 

02-04-03

Pointe Coupee Parish, LA

 

 

 

MB324/No. 005

 

02-03-03

St. Mary Parish, LA

 

255274

 

MB939/427

 

01-31-03

Union Parish, LA

 

2003-00312605

 

548/15

 

01-31-03

Vermilion Parish, LA

 

20301199

 

 

 

01-31-03

Richland County, MT

 

516267

 

B178/584

 

01-03-03

Roosevelt County, MT

 

361851

 

604/142

 

02-03-03

Sheridan County, MT

 

459000

 

604/1307

 

01-31-03

Eddy County, NM

 

0301183

 

489/1185

 

01-31-03

Lea County, NM

 

33257

 

1202/609

 

02-03-03

Billings County, ND

 

119317

 

093/393

 

02-04-03

Bottineau County, ND

 

359181

 

295/83

 

02-04-03

McKenzie County, ND

 

344188

 

 

 

02-04-03

Williams County, ND

 

604707

 

 

 

02-05-03

Beaver County, OK

 

1-2003-000419

 

1094/492

 

02-04-03

Beckham County, OK

 

1-2003-000917

 

1763/414

 

02-03-03

Caddo County, OK

 

030894

 

2430/161

 

2-03-03

Canadian County, OK

 

2003003218

 

2680/51-79

 

2-03-03

Coal County, OK

 

14750

 

616/313-356

 

01-31-03

Comanche County, OK

 

2003002051

 

3982/264-292

 

01-31-03

Custer County, OK

 

1-2003-000660

 

1192/496-538

 

02-03-03

Grady County, OK

 

 

 

3456/472

 

02/03/03

Roger Mills County, OK

 

1-2003-000430

 

1700/66

 

02-03-03

Washita County, OK

 

525

 

955/540-870

 

02-03-03

 

Exhibit C- 7

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Brazoria County, TX

 

03 006331

 

 

 

01-31-03

Coke County, TX

 

007140

 

161/288

 

02-03-03

Henderson County, TX

 

0001833

 

2264/001

 

01-31-03

Jefferson County, TX

 

2003003623

 

 

 

01-31-03

Limestone County, TX

 

030551

 

1103/829

 

02-03-03

Nueces County, TX

 

2003004978

 

24

 

01-31-03

Red River County, TX

 

22402

 

530/734

 

01-31-03

Runnels County, TX

 

215

 

217/174

 

02-04-03

Shelby County, TX

 

2003-490

 

955/228

 

01-31-03

Ward County, TX

 

196

 

735/430

 

1-31-03

Uintah County Recorder, UT

 

2003000753

 

825/763/788

 

01-31-03

Carbon County, WY

 

0902115

 

1032/0060

 

02-04-03

 

4(e).        Second Supplement and Amendment to Deed of Trust, Mortgage, Line of
Credit Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of April 16, 2003, from St. Mary Land & Exploration
Company, et al.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Cameron Parish, LA

 

280347

 

278

 

4/25/03

Claiborne Parish, LA

 

407719

 

452/35

 

4-23-03

Pointe Coupee Parish,

 

 

 

328/104

 

4-23-03

St. Mary Parish, LA

 

256,817

 

949/140

 

4-23-03

Vermilion Parish, LA

 

20305083

 

 

 

4-29-03

Eddy County, NM

 

 

 

503/0917

 

5-08-03

Lea County, NM

 

37323

 

1220/841

 

4-28-03

Bottineau County, ND

 

359989

 

298/24

 

5-03-03

Beckham County, OK

 

1-2003-004011

 

1772/286

 

4-25-03

Caddo County, OK

 

033653

 

2440/481-514

 

4-29-03

Coal County, OK

 

15617

 

619/74-129

 

4-28-03

Custer County, OK

 

1-2003-002720

 

1202/345-373

 

5-01-03

Grady County, OK

 

6012

 

3483-150

 

4-23-03

 

Exhibit C- 8

--------------------------------------------------------------------------------


 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Roger Mills County, OK

 

2003-001893

 

1708/217-245

 

4-25-03

Washita County, OK

 

2132

 

960/895-939

 

4-25-03

Brazoria County, TX

 

03024211

 

 

 

4-24-03

Shelby County, TX

 

2003-1818

 

B-960-699-726

 

4-24-03

Carbon County, WY

 

0903151

 

B-1036/P-0061

 

4-25-03

 

4(f).         Supplement and Amendment to Deed of Trust, Mortgage, Line of
Credit Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of April 7, 2005, from St. Mary Land & Exploration
Company, et al.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Bienville Parish, LA

 

20051586

 

 

 

4-14-05

Claiborne Parish, LA

 

415336

 

502/128

 

4-14-05

Lincoln Parish, LA

 

063713

 

875/179

 

4-15-05

Union Parish, LA

 

2005-00326133

 

597/91

 

4-18-05

Billings County, ND

 

124015

 

 

 

6-27-05

Bottineau County, ND

 

365951

 

 

 

4-25-05

Bowman County, ND

 

161240

 

 

 

4-26-05

Burke County, ND

 

206034

 

178/309

 

4-25-05

Divide County, ND

 

230283

 

232M/638

 

5-6-05

Dunn County, ND

 

3013067

 

B-147/P-43

 

6-24-05

Golden Valley County, ND

 

92123

 

 

 

4-25-05

Stark County, ND

 

3037098

 

 

 

4-25-05

Williams County, ND

 

623256

 

 

 

4-19-05

Canadian County, OK

 

20058762

 

3049/641-665

 

4-18-05

Sweetwater County, WY

 

1439819

 

1025/559-78

 

4-19-05

 

4(g).        Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of April 14, 2009 from St. Mary Land & Exploration Company

 

Exhibit C- 9

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Bienville Parish, LA

 

#2009 1537

 

 

 

4/29/09

Cameron Parish, LA

 

#315253

 

 

 

4/29/09

Claiborne Parish, LA

 

#434334

 

MOB 593, Page 282

 

4/29/09

Iberia Parish, LA

 

#2009-00005005

 

MOB 1316, Page 203

 

5/4/09

Lincoln Parish, LA

 

#F104101

 

MOB 981, Page 197

 

4/29/09

St. Mary Parish, LA

 

#293658

 

MOB 1201, Page 693

 

4/29/09

Union Parish, LA

 

#2009-00350696

 

MOB 675, Page 314

 

5/4/09

Vermilion Parish, LA

 

#20904251

 

 

 

4/29/09

Richland County, MT

 

 

 

Book B217, Page 622

 

5/4/09

Roosevelt County, MT

 

#380976

 

 

 

5/1/09

Sheridan County, MT

 

 

 

Book 624, Page 505

 

5/1/09

Eddy County, NM

 

 

 

Book 775, page 1037

 

5/4/09

Lea County, NM

 

 

 

Book 1629, Page 850

 

5/4/009

Billings County, ND

 

#131331

 

 

 

5/11/09

Bottineau County, ND

 

#380937

 

 

 

6/12/09

Bowman County, ND

 

#167880

 

 

 

5/5/09

Burke County, ND

 

#224265

 

 

 

5/4/09

Divide County, ND

 

#244261

 

 

 

5/8/09

Dunn County, ND

 

#3036114

 

 

 

5/14/09

Golden Valley County, ND

 

#96045

 

 

 

6/4/09

McKenzie County, ND

 

#388555

 

 

 

5/5/09

Stark County, ND

 

#3063297

 

 

 

5/29/09

Williams County, ND

 

#668835

 

 

 

6/1/09

Beaver County, OK

 

 

 

Book 1207, Page 

 

5/1/09

 

Exhibit C- 10

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

 

 

 

 

655

 

 

Beckham County, OK

 

 

 

Book 1975, Page 438

 

5/4/09

Caddo County, OK

 

 

 

Volume 2728, Page 7

 

5/4/09

Canadian County, OK

 

 

 

Book 3551, Page 21

 

5/7/09

Coal County, OK

 

 

 

Book 740, Page 471

 

5/1/09

Comanche County, OK

 

 

 

Book 5876, Page 106

 

5/1/09

Custer County, OK

 

 

 

Book 1432, Page 300

 

5/1/09

Grady County, OK

 

 

 

Book 4178, Page 1

 

5/1/09

Roger Mills County, OK

 

 

 

Book 1956, Page 1

 

5/1/09

Washita County, OK

 

 

 

Book 1137, page 22

 

5/5/09

Brazoria County, TX

 

#2009018426

 

 

 

4/30/09

Coke County, TX

 

 

 

Volume 222, Page 291

 

5/1/09

Henderson County, TX

 

#2009-00006797

 

 

 

5/4/09

Jefferson County, TX

 

#2009015486

 

 

 

4/30/09

Limestone County, TX

 

 

 

Volume 1310, Page 615

 

5/4/09

Nueces County, TX

 

#2009016780

 

 

 

5/4/09

Red River County, TX

 

 

 

Volume 630, Page 185

 

5/1/09

Runnels County, TX

 

 

 

Volume 316, Page 315

 

5/1/09

Shelby County, TX

 

#2009003537

 

 

 

5/5/09

Ward County, TX

 

 

 

Volume 860, Page 776

 

5/4/09

 

Exhibit C- 11

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Uintah County, UT

 

 

 

Book 1142, Page 590

 

5/4/09

Carbon County, WY

 

 

 

Book 1174,, Page 118

 

5/8/09

Sweetwater County, WY

 

 

 

Book 1143/Page 423

 

5/11/09

 

5(a).        Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
January 27, 2003, from St. Mary Land & Exploration Company, et al, covering the
Burlington Properties.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Richland County, MT

 

516268

 

B178/625

 

01-31-03

Roosevelt County, MT

 

361852

 

604/143

 

02-03-03

Rosebud County, MT

 

0093439

 

103/573

 

02-04-03

Sheridan County, MT

 

459001

 

604/1351

 

01-31-03

Wibaux County, MT

 

0100404

 

31/394

 

02-03-03

Billings County, ND

 

119318

 

093/419

 

02-04-03

Bowman County, ND

 

158041

 

 

 

02-03-03

Burke County, ND

 

202024

 

174/41

 

02-04-03

Divide County, ND

 

224437

 

218M/224

 

02-03-03

Dunn County, ND

 

3007810

 

B137/1

 

02-04-03

Golden Valley County, ND

 

89737

 

 

 

02-04-03

McKenzie County, ND

 

344189

 

 

 

02-04-03

Stark County, ND

 

3021953

 

 

 

02-03-03

 

5(b).        UCC-1 Financing Statement naming NPC, Inc., as Debtor, and Wachovia
Bank, National Association, as Secured Party.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Colorado Secretary of State

 

20032011718 C

 

 

 

01-31-03

 

Exhibit C- 12

--------------------------------------------------------------------------------


 

5(c).        First Supplement and Amendment to Deed of Trust, Mortgage, Line of
Credit Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of April 16, 2003, from St. Mary Land & Exploration
Company, et al.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Richland County, MT

 

518181

 

180/307-350

 

4-25-03

Roosevelt County, MT

 

362400

 

604/207

 

4-25-03

Sheridan County, MT

 

459308

 

605/766

 

4-24-03

Billings County, ND

 

119518

 

94/115

 

4-25-03

Bowman County, ND

 

158346

 

 

 

4-24-03

Divide County, ND

 

224847

 

219M/146

 

5-27-03

Dunn County, ND

 

3008107

 

/1 of 25

 

4-29-03

McKenzie County, ND

 

344998

 

 

 

5-02-03

Stark County, ND

 

3023766

 

/1 of 23

 

4-30-03

 

5(d).        Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of April 14, 2009 from St. Mary Land & Exploration Company,
covering the Burlington Properties.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Richland County, MT

 

 

 

Book B217, Page 696

 

5/4/09

Roosevelt County, MT

 

#380977

 

 

 

5/1/09

Rosebud County, MT

 

 

 

Book 125, Page 784

 

5/4/09

Sheridan County, MT

 

 

 

Book 624, Page 555

 

5/1/09

Wibaux County, MT

 

 

 

Book 1, Page 796

 

5/1/09

Billings County, ND

 

#131332

 

 

 

5/11/09

Bowman County, ND

 

#167879

 

 

 

5/5/09

Burke County, ND

 

#224264

 

 

 

5/4/09

Divide County, ND

 

#244260

 

 

 

5/8/09

Dunn County, ND

 

#3036113

 

 

 

5/14/09

Golden Valley County, ND

 

#96044

 

 

 

6/4/09

 

Exhibit C- 13

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

McKenzie County, ND

 

#388554

 

 

 

5/5/09

Stark County, ND

 

#3063296

 

 

 

5/29/09

 

6(a).        Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
April 16, 2003, from St. Mary Land & Exploration Company, et al.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Bienville Parish, LA

 

20031493

 

371/21

 

4-23-03

LaSalle Parish, LA

 

188236

 

262, 279/292, 452

 

4-25-03

Carbon County, MT

 

306896

 

 

 

4-24-03

Glacier County, MT

 

252494

 

69/283

 

4-24-03

Powder River County, MT

 

128180

 

69/0546

 

4-24-03

Stillwater County, MT

 

312063

 

 

 

4-24-03

Toole County, MT

 

348946

 

66/741

 

4-24-03

Ward County, ND

 

2817213

 

Pgs 1-54

 

4-25-03

Williams County, ND

 

605875

 

1-56

 

4-29-03

Renville County, ND

 

178019

 

171/293

 

4-25-03

Dewey County, OK

 

001261

 

1191/94

 

4-24-03

Stephens County, OK

 

00055546

 

2820/272

 

5-07-03

Schleicher County, TX

 

080705

 

434/682

 

5-05-03

Galveston County, TX

 

2003025934

 

###-##-####

 

4-23-03

Campbell County, WY

 

815203

 

1862/418-531

 

4-25-03

Converse County, WY

 

892472

 

1219/800

 

5-08-03

Crook County, WY

 

561879

 

405/536

 

4-25-03

Fremont County, WY

 

1242358

 

 

 

6-24-03

Hot Spring County, WY

 

449338

 

100/703-757

 

4-30-03

Johnson County, WY

 

013622

 

295/325-379

 

4-25-03

Lincoln County, WY

 

889463

 

518/747

 

4-24-03

Natrona County, WY

 

0715663

 

/1 of 61

 

5-06-03

Niobrara County, WY

 

380587

 

413/0354

 

4-24-03

 

Exhibit C- 14

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Sweetwater County, WY

 

1385265

 

0973/1730

 

5-02-03

Sublette County, WY

 

296777

 

100/83

 

4-25-03

Uinta County, WY

 

113005

 

795/417-468

 

4-24-03

Washakie County, WY

 

499528

 

93/769-820

 

4-24-03

Weston County, WY

 

659277

 

263/985

 

4-25-03

 

6(b).        Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of April 14, 2009 from St. Mary Land & Exploration Company.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Bienville Parish, LA

 

#2009 1538

 

 

 

4/29/09

LaSalle Parish, LA

 

#211645

 

MOB 326, Page 531

 

5/4/09

Carbon County, MT

 

#337044

 

 

 

5/1/09

Glacier County, MT

 

 

 

Book 72, Page 487

 

5/26/09

Powder River County, MT

 

 

 

Book 83, Page 51

 

5/5/09

Stillwater County, MT

 

#340083

 

 

 

5/1/09

Toole County, MT

 

#360281

 

Book 68, Page 33

 

5/1/09

Renville County, ND

 

#189021

 

Book 188, Page 145

 

5/8/09

Ward County, ND

 

#2897745

 

 

 

5/26/09

Williams County, ND

 

#668834

 

 

 

6/1/09

Dewey County, OK

 

 

 

Book 1331, Page 2

 

5/1/09

Stephens County, OK

 

 

 

Book 3863, Page 150

 

5/4/09

Galveston County, TX

 

#2009022990

 

 

 

5/1/09

Schleicher County, TX

 

#20090000317

 

 

 

5/1/09

Campbell County, WY

 

 

 

Book 2445, Page 1

 

5/11/09

Converse County, WY

 

 

 

Book 1365, Page 

 

5/5/09

 

Exhibit C- 15

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

 

 

 

 

244

 

 

Crook County, WY

 

 

 

Book 484, Page 221

 

5/7/09

Fremont County, WY

 

#2009-1322249

 

 

 

5/11/09

Hot Spring County, WY

 

 

 

Book 136, Page 54

 

5/18/09

Johnson County, WY

 

 

 

Book 88A-197, Page 647

 

5/4/09

Lincoln County, WY

 

 

 

Book 721, Page 859

 

5/4/09

Natrona County, WY

 

#866389

 

5/14/09

 

 

Niobrara County, WY

 

 

 

Book 441, Page 373

 

5/5/09

Sublette County, WY

 

 

 

Book 140, Page 352

 

5/11/09

Sweetwater County, WY

 

 

 

Book 1143/Page 482

 

5/11/09

Uinta County, WY

 

#R147642

 

Book 932, Page 160

 

5/4/09

Washakie County, WY

 

 

 

Book 117, Page 889

 

5/4/09

Weston County, WY

 

 

 

Book 314, Page 678

 

5/4/09

 

7(a).        Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
April 16, 2003, from St. Mary Land & Exploration Company, et al.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Cheyenne County, CO

 

2003-221982

 

1-51

 

4-25-03

Moffat County, CO

 

2003L-1925

 

1 of 60

 

4-24-03

Harding County, SD

 

03-327

 

103 O &G/79-129

 

4-29-03

Nye County, NV

 

561302

 

 

 

4-24-03

 

Exhibit C- 16

--------------------------------------------------------------------------------


 

7(b).                        Supplement and Amendment to Deed of Trust,
Mortgage, Line of Credit Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective as of April 14, 2009 from St.
Mary Land & Exploration Company.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Cheyenne County, CO

 

#228698

 

 

 

5/4/09

Moffat County, CO

 

#20091803

 

 

 

5/4/09

Nye County, NV

 

#726534

 

 

 

5/1/09

Harding County, SD

 

 

 

Book 124, Page 39

 

5/11/09

 

8(a).                         Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of May 4, 2004, from St. Mary Land & Exploration Company, et al.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Sheridan County, MT

 

460961

 

608/800

 

5-17-04

McKenzie County, ND

 

348516

 

 

 

5-14-04

Beckham County, OK

 

I-2004-004556

 

1811/653

 

5-14-04

Shelby County, TX

 

2004-2675

 

B-989/P-1

 

5-13-04

 

8(b).                        Supplement and Amendment to Deed of Trust,
Mortgage, Line of Credit Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective as of April 14, 2009 from St.
Mary Land & Exploration Company.

 

Jurisdiction

 

File/Entry No.

 

Book/Page

 

Date Filed

Sheridan County, MT

 

Book 624, Page 538

 

 

 

5/1/09

McKenzie County, ND

 

#388553

 

 

 

5/5/09

Beckham County, OK

 

Book 1975, Page 354

 

 

 

5/4/09

Shelby County, TX

 

#2009003536

 

 

 

5/5/09

 

9(a).                         Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of April 7, 2005, from St. Mary Land & Exploration Company, et al.

 

Exhibit C- 17

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Bossier Parish, LA

 

831932

 

1472/

 

4-18-05

Caddo Parish, LA

 

1970675

 

 

 

4-19-05

DeSoto Parish, LA

 

616921

 

319/1

 

4-14-05

Morehouse Parish, LA

 

193172

 

582/183

 

4-18-05

Natchitoches Parish, LA

 

M280911/228839

 

768/261

 

4-15-05

Webster Parish, LA

 

477794

 

602/772

 

4-15-05

Richland County, MT

 

529711

 

192/318

 

4-18-05

McKenzie County, ND

 

356243

 

 

 

4-25-05

Mountrail County, ND

 

315745

 

717/505

 

4-14-05

Alfalfa County, OK

 

031160

 

581/734

 

4-15-05

Beckham County, OK

 

I-2005-003117

 

1843/675

 

4-15-05

Blaine County, OK

 

1640

 

913/470

 

4-14-05

Carter County, OK

 

I-2005-004091

 

4285/68

 

4-14-05

Coal County, OK

 

027249

 

652/494-558

 

4-22-05

Ellis County, OK

 

I-A-009471

 

706/347-394

 

04-18-05

Garfield County, OK

 

4125

 

1752/927

 

4-15-05

Grady County, OK

 

I-2005-005326

 

3720/91-141

 

4-15-05

Grant County, OK

 

608

 

562/192

 

4-14-05

Haskell County, OK

 

301537

 

681/101-157

 

4-14-05

Hughes County, OK

 

003075

 

1027/1

 

4-14-05

Latimer County, OK

 

I-2005-035223

 

653/178-228

 

4-14-05

LeFlore County, OK

 

3842

 

1552/446

 

4-14-05

Logan County, OK

 

3536

 

1851/45

 

4-14-05

Murray County, OK

 

I-2005-001180

 

767/1-48

 

4-14-05

Pittsburg County, OK

 

133088

 

1372/379-475

 

4-19-05

Roger Mills, OK

 

I-2005-003179

 

1789/349

 

5-12-05

Seminole County, OK

 

2563

 

2697/200

 

4-14-05

Washita County, OK

 

I-2005-002861

 

1009/597

 

4-15-05

Cass County, TX

 

37589

 

 

 

4-14-05

Gregg County, TX

 

200507947

 

 

 

4-14-05

 

Exhibit C- 18

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Houston County, TX

 

051641

 

 

 

4-14-05

Marion County, TX

 

1250

 

 

 

4-14-05

Panola County, TX

 

100387

 

1262/467

 

4-15-05

Rusk County, TX

 

010774

 

254/432

 

4-14-05

Smith County, TX

 

2005-R0017684

 

7765/818

 

4-14-05

Sutton County, TX

 

051971

 

337/352

 

4-14-05

Wheeler County, TX

 

15347

 

535/583

 

4-19-05

Albany County, WY

 

2005-2399

 

 

 

4-14-05

Park County, WY

 

2005-2693

 

 

 

4-18-05

 

9(b).                        Supplement and Amendment to Deed of Trust,
Mortgage, Line of Credit Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective as of April 14, 2009 from St.
Mary Land & Exploration Company.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Bossier Parish, LA

 

#963271

 

 

 

5/4/09

Caddo Parish, LA

 

#2222435

 

 

 

4/29/09

DeSoto Parish, LA

 

#662088

 

MOB 402, Page 83

 

4/30/09

Morehouse Parish, LA

 

#217342

 

MOB 652, Page 319

 

5/21/09

Natchitoches Parish, LA

 

#323702

 

MOB 900, Page 198

 

5/6/09

Webster Parish, LA

 

#512076

 

MOB 712, Page 28

 

5/5/09

Richland County, MT

 

 

 

Book B217, Page 714

 

5/4/09

McKenzie County, ND

 

#388552

 

 

 

5/5/09

Mountrail County, ND

 

#354639

 

 

 

5/4/09

Alfalfa County, OK

 

 

 

Book 626, Page 78

 

5/1/09

Beckham County, OK

 

 

 

Book 1975, Page 393

 

5/4/09

 

Exhibit C- 19

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Blaine County, OK

 

 

 

Book 1010, Page 448

 

5/1/09

Carter County, OK

 

 

 

Book 4992, Page 155

 

5/4/09

Coal County, OK

 

 

 

Book 741, Page 1

 

5/1/09

Ellis County, OK

 

 

 

Book 778, Page 13

 

5/1/09

Garfield County, OK

 

 

 

Book 1942, Page 295

 

5/1/09

Grady County, OK

 

 

 

Book 4177, Page 582

 

5/1/09

Grant County, OK

 

 

 

Book 598, Page 930

 

5/1/09

Haskell County, OK

 

 

 

Book 759, Page 122

 

5/5/09

Hughes County, OK

 

 

 

Book 1176, Page 521

 

5/4/09

Latimer County, OK

 

 

 

Book 734, Page 235

 

5/1/09

LeFlore County, OK

 

 

 

Book 1733, Page 562

 

5/1/09

Logan County, OK

 

 

 

Book 2127, page 32

 

5/1/09

Murray County, OK

 

 

 

Book 950, Page 119

 

5/1/09

Pittsburg County, OK

 

 

 

Book 1698, Page 453

 

5/7/09

Roger Mills, OK

 

 

 

Book 1955, Page 560

 

5/1/09

Seminole County, OK

 

 

 

Book 3187, Page 56

 

5/4/09

Washita County, OK

 

 

 

Book 1137, Page 1

 

5/5/09

Cass County, TX

 

#2009001867

 

 

 

5/4/09

Gregg County, TX

 

#200908758

 

 

 

5/4/09

 

Exhibit C- 20

--------------------------------------------------------------------------------


 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Houston County, TX

 

#0901533

 

 

 

5/1/09

Marion County, TX

 

 

 

Volume 784, Page 456

 

5/7/09

Panola County, TX

 

 

 

Volume 1502, Page 226

 

5/4/09

Rusk County, TX

 

 

 

Volume 2929, Page 802

 

5/4/09

Smith County, TX

 

#2009-R00020481

 

 

 

5/1/09

Sutton County, TX

 

 

 

Volume 369, Page 71

 

5/1/09

Wheeler County, TX

 

 

 

Volume 599, Page 273

 

5/1/09

Albany County, WY

 

#2009-2645

 

 

 

5/7/09

Park County, WY

 

#2009-4057

 

 

 

5/11/09

 

10(a).                   Deed of Trust, Mortgage, Line of Credit Mortgage
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of February 20, 2007, from St. Mary Land & Exploration Company, et
al.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Upton County, TX

 

00140457

 

782/61-120

 

2-26-07

Midland County, TX

 

4234

 

OR/02818/71

 

2-23-07

 

10(b).                  Supplement and Amendment to Deed of Trust, Mortgage,
Line of Credit Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement dated effective as of April 14, 2009 from St. Mary Land &
Exploration Company.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Midland County, TX

 

#2009-8989

 

 

 

5/4/09

Upton County, TX

 

 

 

Volume 815, Page 515

 

5/4/09

 

Exhibit C- 21

--------------------------------------------------------------------------------


 

11(a).                   Deed of Trust, Mortgage, Line of Credit Mortgage
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of February 1, 2008, from St. Mary Land & Exploration Company

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Dimmit County, TX

 

9830

 

345/665

 

4/23/08

Webb County, TX

 

995989

 

2540/142

 

3/4/08

 

11(b).                  UCC Financing Statement with St. Mary Land & Exploration
Company as debtor and Wachovia Bank, National Association, as Administrative
Agent, as secured party, with respect to item 11(a) above.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Secretary of State of Delaware

 

2008 0765394

 

 

 

3/3/08

Secretary of State of Texas

 

08-0007324670

 

 

 

2/29/08

 

11(c).                   Supplement and Amendment to Deed of Trust, Mortgage,
Line of Credit Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement dated effective as of April 14, 2009 from St. Mary Land &
Exploration Company

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Dimmit County, TX

 

 

 

Volume 361, Page 112

 

5/7/09

Webb County, TX

 

 

 

Volume 2749, Page 178

 

5/1/09

 

12(a).                   UCC Financing Statement with St. Mary Land &
Exploration Company as debtor and Wachovia Bank, National Association, as
Administrative Agent, as secured party, covering all assets.

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Secretary of State of Delaware

 

2008 2574356

 

 

 

7/28/08

 

12(b).                  UCC Financing Statement with St. Mary Land & Exploration
Company as debtor and Wachovia Bank, National Association, as Administrative
Agent, as secured party, with respect to item 4 above

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Pointe Coupee Parish, LA

 

#26-118166

 

 

 

8/1/08

 

Exhibit C- 22

--------------------------------------------------------------------------------


 

12(c).                   UCC Financing Statement Amendment amending secured
party’s name to read Wachovia Bank, National Association, as Administrative
Agent

 

Jurisdiction

 

Original File
No./Date

 

File No.

 

Date Filed

Pointe Coupee Parish, LA

 

#26-118166, 8/1/09

 

CM Book 76, #118939

 

6/1/09

 

12(d).                  UCC Financing Statement Amendment restating collateral
to attach full copy of item 4

 

Jurisdiction

 

Original File
No./Date

 

File No.

 

Date Filed

Pointe Coupee Parish, LA

 

#26-118166, 8/1/09

 

CM Book 76, #118940

 

6/1/09

 

13.                                 UCC Financing Statement with St. Mary Land &
Exploration Company as debtor and Wachovia Bank, National Association, as
Administrative Agent, as secured party, with respect to item 6 above

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Pointe Coupee Parish, LA

 

#26-118941

 

CM Book 76

 

6/9/09

 

14.                                 UCC Financing Statement with St. Mary Land &
Exploration Company as debtor and Wachovia Bank, National Association, as
Administrative Agent, as secured party, with respect to item 9 above

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Pointe Coupee Parish, LA

 

#26-118942

 

CM Book 76

 

6/9/09

 

Exhibit C- 23

--------------------------------------------------------------------------------


 

15.                                 Deed of Trust, Mortgage, Line of Credit
Mortgage Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of April 14, 2009 from St. Mary Land & Exploration Company

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Iberia Parish, LA

 

#2009-00005399

 

MOB 1318, Page 201

 

5/13/09

Vermilion Parish, LA

 

#20904672

 

 

 

5/8/09

Brazoria County, TX

 

#2009019900

 

 

 

5/8/09

Galveston County, TX

 

#2009025032

 

 

 

5/11/09

Minerals Management Service

 

OCS G-11307, 12497, 06105, 03152, 23829 and 14412

 

 

 

5/26/09

 

16.                                 UCC Financing Statement with St. Mary Land &
Exploration Company as debtor and Wachovia Bank, National Association, as
Administrative Agent, as secured party, with respect to item 15 above

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Pointe Coupee Parish, LA

 

#119015

 

CM Book 76

 

7/7/09

 

17.                                 Supplement and Amendment to Deed of Trust,
Mortgage, Line of Credit Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective as of March 31, 2011 from SM
Energy Company, filed as follows:

 

Jurisdiction

 

File No.

 

Book/Page

 

Date Filed

Divide County, ND

 

#257052

 

 

 

4/14/11

McKenzie County, ND

 

#416451

 

 

 

4/21/11

Richland County, MT

 

 

 

B230/465

 

4/11/11

 

Exhibit C- 24

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of May 27, 2011 (as the same may from time to time be amended, modified,
supplemented or restated, the “Credit Agreement”), among SM Energy Company, the
Lenders named therein and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders.  Terms defined in the Credit Agreement are
used herein with the same meanings.

 

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 5.03(e) and
Section 5.03(f) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The Assignor shall pay
the fee payable to the Administrative Agent pursuant to Section 12.04(b) of the
Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

 

(“Assignment Date”):

 

Exhibit D- 1

--------------------------------------------------------------------------------


 

Facility

 

Principal Amount
Assigned

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of the
Facility and the aggregate
Commitments of all
Lenders thereunder)

 

Commitment Assigned:

 

$

 

 

 

%

Loans:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D- 2

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(1)

 

SM Energy Company

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

Exhibit D- 3

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF COMMITMENT INCREASE CERTIFICATE

 

 

[          ], 201[    ]

 

 

To:                              Wells Fargo Bank, National Association,

as Administrative Agent

 

The Borrower, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Fourth Amended and Restated Credit Agreement,
dated as of May 27, 2011, as amended from time to time (the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

 

Please be advised that the undersigned has agreed to increase its Commitment
under the Credit Agreement effective [          ], 201[    ] from $[          ]
to $[          ] and (b) that it shall continue to be a party in all respect to
the Credit Agreement and the other Loan Documents.

 

The [Borrower/Lender] shall pay the fee payable to the Administrative Agent
pursuant to Section 2.06(c)(ii) of the Credit Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

 

[                                                        ]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

Exhibit E- 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

Wells Fargo Bank, National Association,

 

 

  as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

SM Energy Company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

Exhibit E- 2

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF ADDITIONAL LENDER CERTIFICATE

 

 

[          ], 201[    ]

 

 

To:                              Wells Fargo Bank, National Association

as Administrative Agent

 

The Borrower, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Fourth Amended and Restated Credit Agreement,
dated as of May 27, 2011, as amended from time to time (the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [          ], 201[    ] with a Commitment of
$[          ] and (b) that it shall be a party in all respect to the Credit
Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) and Section 5.03(f) of the Credit Agreement, duly completed and
executed by the Additional Lender, and (ii) an Administrative Questionnaire in
the form supplied by the Administrative Agent, duly completed by the Additional
Lender.  The [Borrower/Additional Lender] shall pay the fee payable to the
Administrative Agent pursuant to Section 2.06(c)(ii) of the Credit Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

[                                                             ]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

Exhibit F- 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

Wells Fargo Bank, National Association,

 

 

  as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

SM Energy Company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

Exhibit F- 2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REAFFIRMATION AGREEMENT

 

1.               This Reaffirmation Agreement (this “Reaffirmation”) dated as of
May 27, 2011, is made (a) in connection with, and as a condition to, that
certain Fourth Amended and Restated Credit Agreement dated of even date herewith
(as may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”) among SM ENERGY COMPANY, a Delaware corporation (the
“Borrower”); each of the Lenders from time to time party thereto; WELLS FARGO
BANK, NATIONAL ASSOCIATION (in its individual capacity, “Wells Fargo”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and the other parties
and agents signatory thereto and (b) for the benefit of the respective secured
parties and beneficiaries described in the Security Instruments (as defined
below).  Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

2.               The Borrower has executed certain Loan Documents to secure the
Indebtedness, including, without limitation, that certain Amended and Restated
Pledge and Security Agreement dated as of April 7, 2005, by the Borrower in
favor of the Administrative Agent (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Pledge Agreement”), each
of the mortgages, deeds of trust, amendments and supplements to mortgages and
deeds of trust, and all other agreements, instruments or certificates described
or referred to in Schedule I (collectively, the “Deeds of Trust”).

 

3.               The Borrower (a) has reviewed the Credit Agreement, (b) agrees
that according to its terms its obligations (and the security interests granted
by it) under the Pledge Agreement, the Deeds of Trust and each such other Loan
Document to which the Borrower is a party (collectively, the “Security
Instruments”) will continue in full force and effect to secure the Indebtedness,
and, as the same may be amended, supplemented, or otherwise modified, and such
other amounts in accordance with the terms of the Security Instruments,
(c) acknowledges, represents, warrants and agrees that the liens and security
interests created by it pursuant to the Pledge Agreement, the Deeds of Trust and
each other Security Instrument are valid and subsisting and create a first
priority perfected security interest to secure the Indebtedness, (d) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, the Pledge Agreement, the Deeds of Trust and each
other Security Instrument to which it is a party and agrees that the Pledge
Agreement, the Deeds of Trust and each other Security Instrument to which it is
a party remain in full force and effect, and (e) represents and warrants to the
Lenders that as of the date hereof:  (i) all of the representations and
warranties contained in the Pledge Agreement, the Deeds of Trust and each other
Security Instrument to which it is a party are true and correct, except (x) to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date and (y) except for any
changes in the facts or circumstances represented thereby not prohibited by the
Pledge Agreement, the Deeds of Trust, each other Security Instrument or the
Existing Credit Agreement, (ii) no Default has occurred and is continuing
(iii) since the Effective Date, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

Exhibit G- 2

--------------------------------------------------------------------------------


 

4.               Each of the Pledge Agreement, the Deeds of Trust and each other
Security Instrument remains in full force and effect as executed by the parties
hereto, and nothing herein shall act as a waiver of any of the Administrative
Agent’s or other Secured Parties’ rights under the Pledge Agreement, the Deeds
or any other Security Instrument.

 

5.               This Reaffirmation is a Loan Document for the purposes of the
provisions of the other Loan Documents.

 

6.               This Reaffirmation is a Security Instrument for the purposes of
the provisions of the other Security Instruments

 

7.               This Reaffirmation shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

8.               This Reaffirmation may be signed in any number of counterparts,
each of which shall be an original.  Delivery of an executed signature page to
this Reaffirmation by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Reaffirmation.

 

9.               THIS REAFFIRMATION AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

10.         THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[The rest of this page has been left blank intentionally]

 

Exhibit F- 4

--------------------------------------------------------------------------------


 

The Borrower has caused this Reaffirmation to be duly executed as of the date
first above written.

 

 

 

BORROWER

 

 

 

 

 

SM ENERGY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit G- 3

--------------------------------------------------------------------------------


 

Accepted by:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit G- 4

--------------------------------------------------------------------------------


 

Schedule I

 

Exhibit G- 5

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

LITIGATION

 

None.

 

Schedule 7.05 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.15
SUBSIDIARIES AND PARTNERSHIPS; NON-MATERIAL SUBSIDIARIES

 

Non-Material Subsidiaries

 

Jurisdiction
of
Organization

 

Organizational
Identification
Number

 

Percentage
Owned By
Borrower

1974 H.B. JA

 

Colorado

 

N/A

 

4%

1976 H.B. JA

 

Colorado

 

N/A

 

9%

1977 H.B. JA

 

Colorado

 

N/A

 

8%

Belring GP LLC

 

Delaware

 

4463634

 

100%

Box Church Gas Gathering LLC

 

Colorado

 

19981230772

 

58.6754%

Energy Leasing, Inc.

 

Oklahoma

 

1912099337

 

100%

Four Winds Marketing LLC

 

Colorado

 

20011197680

 

100%

Hilltop Investments

 

Colorado

 

N/A

 

100%

Parish Ventures

 

Colorado

 

N/A

 

100%

Potato Creek Midstream, LLC

 

Pennsylvania

 

3985301

 

70%

SMT Texas LLC

 

Colorado

 

20041120054

 

100%

St. Mary Energy Louisiana LLC

 

Delaware

 

4449884

 

100%

St. Mary Land East Texas L.P.

 

Texas

 

12941010

 

1% (SMT Texas LLC – 99%)

Sycamore Gas System

 

Oklahoma

 

N/A

 

3.11%

 

Schedule 7.15 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05(a)

INVESTMENTS

 

None.

 

Schedule 9.05(a) - 1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05(h)

EXISTING INVESTMENTS (NON-OIL AND GAS)

 

1.                                       100% general partnership interest in
Hilltop Investments holding approximately 41 acres of undeveloped land in
Jefferson County at C-470 and Quincy.

 

2.                                       Residual net profits interest in land
located in Grand Junction, Colorado if reclaimed by gravel operator and sold as
lots in Mid-America Business Park, a rail served industrial park.

 

Schedule 9.05(h) - 1

--------------------------------------------------------------------------------